                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         LEWIS DOMINIC SHAW,
                                   4                                                        Case No. 17-cv-00462-YGR (PR)
                                                        Plaintiff,
                                   5                                                        ORDER DENYING PLAINTIFF’S
                                                  v.                                        REQUEST FOR A CONTINUANCE
                                   6                                                        PURSUANT TO FEDERAL RULE OF
                                         L. THOMAS, et al.,                                 CIVIL PROCEDURE 56(D); AND
                                   7                                                        GRANTING DEFENDANTS’ MOTION
                                                        Defendants.                         FOR SUMMARY JUDGMENT
                                   8

                                   9     I.   INTRODUCTION
                                  10          This is a pro se civil rights complaint under 42 U.S.C. § 1983 filed by Plaintiff, a state

                                  11   prisoner currently incarcerated at Pelican Bay State Prison (“PBSP”). He alleges a claim of

                                  12   deliberate indifference to medical needs against PBSP employees stemming from inadequate
Northern District of California
 United States District Court




                                  13   treatment for a compound fracture and subsequent infection in his right thumb. Dkt. 1 at 6, 8.1 He

                                  14   also claims that he was retaliated against for submitting a related inmate 602 appeal (“602

                                  15   appeal”). Id. at 26-27. He has named the following Defendants: PBSP Physicians N. Ikegbu,

                                  16   Dorfman, Adam, C. Sayre, Venes; PBSP Registered Nurses M. Hansen, B. Fellows, Alpaugh;

                                  17   PBSP Physician’s Assistant L. Thomas; PBSP Family Nurse Practitioner Risenhoover; PBSP

                                  18   Chief Executive Officer D. Jacobsen; PBSP Chief Medical Officer M. McLean; and PBSP

                                  19   Correctional Officer C. George. Plaintiff seeks injunctive relief as well as declaratory and

                                  20   monetary damages.

                                  21          In an Order dated July 18, 2017, the Court screened Plaintiff’s complaint and determined

                                  22   that he stated a cognizable Eighth Amendment claim relating to Defendants. Dkt. 9 at 2-3. The

                                  23   Court also found that Plaintiff had alleged a First Amendment retaliation claim against Defendant

                                  24   Thomas for a previous grievance Plaintiff filed against that Defendant. Id. at 4. The Court then

                                  25   directed the Clerk of the Court to serve the complaint and issued a briefing schedule for the served

                                  26
                                  27          1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                  28   filing system and not those assigned by the parties.
                                   1   Defendants to file a dispositive motion. See id. at 4-8.

                                   2          On December 26, 2017, Plaintiff filed a notice of voluntary dismissal without prejudice as

                                   3   to the claims against Defendants Dorfman and Hansen. Dkt. 47. In an Order dated April 23,

                                   4   2018, the Court pointed out that the notice of voluntary dismissal without prejudice as to the

                                   5   claims against these Defendants was effective upon filing. Dkt. 54 at 1 (citing Fed. R. Civ. P.

                                   6   41(a)). Thus, the Court directed the Clerk to update the docket to show that all claims against

                                   7   Defendants Dorfman and Hansen had been dismissed from this action. Id.

                                   8          The parties are presently before the Court on the dispositive motion filed by the remaining

                                   9   Defendants (hereinafter “Defendants”). Dkt. 52. Defendants move for summary judgment: (1) on

                                  10   Plaintiff’s Eighth Amendment claim against them on the ground that they did not violate his

                                  11   constitutional rights because he received proper care for his fractured thumb; (2) on his First

                                  12   Amendment claim against Defendant Thomas on the grounds that Plaintiff has failed to exhaust
Northern District of California
 United States District Court




                                  13   administrative remedies, as required by the Prison Litigation Reform Act (“PLRA”), and even if

                                  14   he did exhaust the undisputed evidence shows Defendant Thomas did not retaliate against

                                  15   Plaintiff; (3) based on qualified immunity; and (4) on his claims for equitable relief because he is

                                  16   not entitled to injunctive relief because they are barred by the pending class action Plata v. Brown.

                                  17   Id. Plaintiff has filed an opposition to Defendants’ motion for summary judgment. Dkts. 61, 61-1,

                                  18   62. Defendants have filed a reply to Plaintiff’s opposition. Dkt. 64.

                                  19          Also on July 18, 2018, Plaintiff filed a request for a continuance under Rule 56(d)2 of the

                                  20   Federal Rules of Civil Procedure, which involves a procedure by which a party may avoid

                                  21   summary judgment when such party has not had sufficient opportunity to discover affirmative

                                  22   evidence necessary to oppose the motion. See Garrett v. San Francisco, 818 F. 2d 1515, 1518

                                  23   (9th Cir. 1987). In particular, Rule 56(d) provides that a court may deny a summary judgment

                                  24   motion and permit the opposing party to conduct discovery where it appears that the opposing

                                  25   party, in the absence of such discovery, is unable to present facts essential to opposing the motion.

                                  26
                                  27          2
                                                 Plaintiff cites to Rule 56(f), the subsection in which the provisions pertaining to a party’s
                                  28   inability to present facts essential to justify its opposition formerly were set forth; as of December
                                       1, 2010, the applicable provision is Rule 56(d). See Fed. R. Civ. P. 56.
                                                                                             2
                                   1   See Fed. R. Civ. P. 56(d). Defendants oppose Plaintiff’s request under Rule 56(d), as further

                                   2   explained below. Dkt. 65. Plaintiff has filed a reply to Defendants’ opposition. Dkt. 67.

                                   3          Having read and considered the papers submitted in connection with this matter, the Court

                                   4   hereby DENIES Plaintiff’s request for a continuance pursuant to Rule 56(d) and GRANTS

                                   5   Defendants’ motion for summary judgment.

                                   6    II.   PLAINTIFF’S REQUEST FOR A CONTINUANCE UNDER RULE 56(D)
                                   7          As mentioned above, in his filing entitled, “Plaintiff’s Notice of Opposition to Defendants’

                                   8   Summary Judgment Motion,” Plaintiff makes a conclusory argument that the pending motion for

                                   9   summary judgment must be “denied or stayed for a[n] unspecified period of time, to be

                                  10   de[ter]mined by the Court, allowing more time for Plaintiff to complete his discovery.” Dkt. 61 at

                                  11   1. Defendants oppose the motion stating that Plaintiff “has had ample opportunities to conduct

                                  12   discovery and fails to show how any additional discovery would preclude summary judgment in
Northern District of California
 United States District Court




                                  13   favor of Defendants.” Dkt. 65 at 1.

                                  14          Specifically, Plaintiff states that his request for a continuance under Rule 56(d) was made

                                  15   on the grounds that:

                                  16
                                                      (1) Plaintiff has been diligently pursuing discovery[;]
                                  17
                                                      (2) Plaintiff has already began receiving discovery from two of the
                                  18                      Defendants[;]
                                  19                  (3) The objections Defendant[s] L. Thomas and B. Fellows asserted
                                                          in their responses to Plaintiff’s Request for Admissions,
                                  20                      Interrogatories, and Production of Documents are meritless and
                                                          an attempt to impede full and free discovery of the truth[;]
                                  21
                                                      (4) A number of Defendants in this matter are in possession of
                                  22                      discovery Plaintiff is entitled to that will help him defeat their
                                                          attemp[t] to have this suit dismissed on summary judgment;
                                  23
                                                      (5) This notice of motion;
                                  24
                                                      (6) The declaration of [Plaintiff] attached; and
                                  25
                                                      (7) Plaintiff’s Memorandum of Points and Authorities.
                                  26
                                       Dkt. 61 at 1-2 (brackets added).
                                  27
                                              Rule 56(d) allows the Court to defer consideration of a motion where “a nonmovant shows
                                  28
                                                                                         3
                                   1   by affidavit or declaration that, for specified reasons, it cannot represent facts essential to justify

                                   2   its opposition.” To obtain relief under Rule 56(d), “[t]he requesting party must show: (1) it has set

                                   3   forth in affidavit form the specific facts it hopes to elicit from further discovery; (2) the facts

                                   4   sought exist; and (3) the sought-after facts are essential to oppose summary judgment.” Family

                                   5   Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008).

                                   6           Here, the record shows that Plaintiff filed a document entitled, “Declaration of Lewis

                                   7   Dominic Shaw in Opposition to Defendants’ motion for summary judgment; pursuant to FED. R.

                                   8   C. P. Rule 56([d]).” Dkt. 61 at 2-20 (brackets added). However, in this declaration, Plaintiff does

                                   9   not mention “the specific facts [he] hopes to elicit from further discovery” or explain how “the

                                  10   sought-after facts are essential to oppose summary judgment.” See Family Home & Fin. Ctr., Inc.,

                                  11   525 F.3d at 827. Thus, Plaintiff’s declaration does not fulfill his obligation to file the required

                                  12   affidavit. See id. Instead, Plaintiff’s aforementioned declaration contains arguments in support of
Northern District of California
 United States District Court




                                  13   his opposition to Defendants’ motion for summary judgment. See Dkt. 61 at 3-20. As such, the

                                  14   Court finds that Plaintiff failed to file the required affidavit, a deficiency that itself justifies

                                  15   denying the instant Rule 56(d) request. In addition, as mentioned above, Plaintiff’s declaration

                                  16   fails to describe the specific facts that would be revealed or why this discovery would preclude

                                  17   summary judgment. Moreover, Defendants argue that “Plaintiff cannot deny that he was given a

                                  18   copy of all the medical and hospital records related to this case and the incident in question,” and

                                  19   they further state as follows:

                                  20                   [Plaintiff] has propounded 64 requests for production of documents,
                                                       112 requests for admission, and 46 requests for interrogatories.
                                  21                   Defendants have responded to all of his discovery requests, although
                                                       Plaintiff now finds the responses inadequate. Defendants have also
                                  22                   produced 515 documents in response to Plaintiff’s discovery requests,
                                                       and included all the relevant documentation in support of their motion
                                  23                   for summary judgment.
                                  24   Dkt. 65 at 2. Defendants also point out that Plaintiff has filed a lengthy opposition, stating as

                                  25   follows:
                                                       In support of his opposition to Defendants’ motion for summary
                                  26                   judgment, Plaintiff has also filed a 20-page notice of opposition and
                                                       declaration in support of opposition (ECF No. 61); a 34-page notice
                                  27                   of opposition and memorandum of points and authorities (ECF No.
                                                       61-1), a 14-page response to Defendants’ undisputed facts (ECF No.
                                  28                   62), and 257-pages of supporting exhibits—including medical
                                                                                            4
                                                      records and Defendants’ discovery responses (ECF No. 63). Plaintiff
                                   1                  was clearly able to prepare a lengthy opposition to the summary-
                                                      judgment motion without needing additional discovery, and it is
                                   2                  unclear why a stay is necessary at this point.
                                   3   Id.

                                   4          “Failure to comply with the requirements of Rule [56(d)] is a proper ground for denying

                                   5   discovery and proceeding to summary judgment.” Brae Transp., Inc. v. Coopers & Lybrand, 790

                                   6   F.2d 1439, 1443 (9th Cir. 1986). Therefore, Plaintiff’s request for a continuance pursuant to Rule

                                   7   56(d) is DENIED. Moreover, in his reply to the opposition, Plaintiff concedes that he “has made

                                   8   no request for discovery.” Dkt. 67 at 3. Because the parties agree that no pending discovery

                                   9   matters need to be resolved, it then follows that any request to stay this matter for Plaintiff to

                                  10   complete discovery would have been unnecessary.

                                  11   III.   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                  12          One of the issues presented in Defendants’ summary judgment motion is whether Plaintiff
Northern District of California
 United States District Court




                                  13   properly exhausted his administrative remedies as to his retaliation claim against Defendant

                                  14   Thomas. Before turning to the facts of this case, the Court briefly reviews the requirements of the

                                  15   PLRA and administrative review process applicable to California prisoners.

                                  16          A.    Legal Framework for Exhaustion of Available Administrative Remedies
                                  17          The PLRA requires a prisoner to exhaust all available administrative remedies before

                                  18   bringing an action with respect to prison conditions. 42 U.S.C. § 1997e(a). “[T]he PLRA’s

                                  19   exhaustion requirement applies to all inmate suits about prison life, whether they involve general

                                  20   circumstances or particular episodes, and whether they allege excessive force or some other

                                  21   wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

                                  22          Exhaustion of all “available” remedies is mandatory; those remedies neither need to meet

                                  23   federal standards, nor must they be “plain, speedy, and effective.” Booth v. Churner, 532 U.S.

                                  24   731, 739-40 (2001). The PLRA requires proper exhaustion of administrative remedies. Woodford

                                  25   v. Ngo, 548 U.S. 81, 83 (2006). “Proper exhaustion demands compliance with an agency’s

                                  26   deadlines and other critical procedural rules because no adjudicative system can function

                                  27   effectively without imposing some orderly structure on the course of its proceedings.” Id. at 90-

                                  28   91. Thus, compliance with prison grievance procedures is required by the PLRA to exhaust
                                                                                          5
                                   1   properly. Id.

                                   2          The CDCR provides its inmates and parolees the right to appeal administratively “any

                                   3   departmental decision, action, condition, or policy which they can demonstrate as having an

                                   4   adverse effect upon their welfare.” Cal. Code Regs. tit. 15, § 3084.1(a). It also provides its

                                   5   inmates the right to file administrative appeals alleging misconduct by correctional officers. Cal.

                                   6   Code Regs. tit. 15, § 3084.1(e). Healthcare appeals are handled separately from grievances

                                   7   concerning the actions of custody staff. Voong Decl. ¶ 2.

                                   8          On January 28, 2011, certain revisions to the California prison regulations governing

                                   9   inmate grievances became operative. See History, Note 11, Cal. Code Regs. tit. 15, § 3084.2. In

                                  10   order to exhaust all available administrative remedies within this system, a prisoner must submit

                                  11   his complaint on CDCR Form 602 (“602 appeal”) and proceed through three levels of appeal:

                                  12   (1) first formal level appeal filed with one of the institution’s appeal coordinators, (2) second
Northern District of California
 United States District Court




                                  13   formal level appeal filed with the institution head or designee, and (3) third formal level appeal

                                  14   filed with the CDCR director or designee (i.e., “Director’s level”). Cal. Code Regs. tit. 15,

                                  15   §§ 3084.1(b), 3084.7. Under specific circumstances, the first level review may be bypassed. Id.

                                  16   The third level of review constitutes the decision of the Secretary of the CDCR and exhausts a

                                  17   prisoner’s administrative remedies. Id. § 3084.7(d)(3). A California prisoner is required to submit

                                  18   an inmate appeal at the appropriate level and proceed to the highest level of review available to

                                  19   him. Butler v. Adams, 397 F.3d 1181, 1183 (9th Cir. 2005); Bennett v. King, 293 F.3d 1096, 1098

                                  20   (9th Cir. 2002).

                                  21          The level of detail in an administrative grievance necessary to exhaust a claim properly is

                                  22   determined by the prison’s applicable grievance procedures. Jones v. Bock, 549 U.S. 199, 218

                                  23   (2007). The level of specificity required in the appeal is described in the California Code of

                                  24   Regulations as follows:

                                  25                   The inmate or parolee shall list all staff member(s) involved and shall
                                                       describe their involvement in the issue. To assist in the identification
                                  26                   of staff members, the inmate or parolee shall include the staff
                                                       member’s last name, first initial, title or position, if known, and the
                                  27                   dates of the staff member’s involvement in the issue under appeal.
                                  28   Cal. Code Regs. tit. 15, § 3084.2(a)(3) (emphasis added).
                                                                                          6
                                              B.      Factual Background3
                                   1
                                                      1. The Parties
                                   2
                                              At the time of the events set forth in his complaint, Plaintiff was a state prisoner who was
                                   3
                                       incarcerated at PBSP. See Dkt. 1 at 1. Also during the time frame at issue, the following
                                   4
                                       Defendants were employed by PBSP: Chief Medical Executive Jacobsen; former California
                                   5
                                       Correctional Health Care Services (“CCHCS”) Chief Executive Officer (“CEO”) McLean;
                                   6
                                       Physicians Adam, Espinoza, Ikegbu, Sayre and Venes; Registered Nurses (“RNs”) Alpaugh, and
                                   7
                                       Fellows; Family Nurse Practitioner (“FNP”) Risenhoover; Physician’s Assistant (“PA”) Thomas;
                                   8
                                       and Correctional Officer George.
                                   9
                                                      2. Plaintiff’s Version
                                  10
                                              The following background relating to Plaintiff’s Eighth Amendment claim is taken from
                                  11
                                       the Court’s July 18, 2017 Order:
                                  12
Northern District of California




                                                       Plaintiff claims that on December 5, 2014, he was “targeted during a
 United States District Court




                                  13                   prison riot on B-Facility, and viciously attacked by several inmates.”
                                                       Dkt. 1 at 6. Soon thereafter, Plaintiff was “transported to an outside
                                  14                   medical facility—Sutter Coast Hospital.” Id. Plaintiff claims that Dr.
                                                       Helmuth F. Vollger “re-set the fracture in plaintiff[’]s thumb.” Id.
                                  15
                                                       Plaintiff alleges that from December 6, 2014 through mid-April 2015,
                                  16                   he suffered “unnecessary pain and suffering” in his fractured right
                                                       thumb. Id. at 6, 7-8, 12, 15-16. His injured right thumb initially
                                  17

                                  18
                                              3
                                  19              This Order contains many acronyms. Here, in one place, they are:

                                  20          ASU              Administrative Segregation Unit
                                              CDCR             California Department of Corrections and Rehabilitation
                                  21          CEO              Chief Executive Officer
                                              CME              Chief Medical Executive
                                  22          CCHCS            California Correctional Health Care Services
                                              FNP              Family Nurse Practitioner
                                  23          HCARTS           Health Care Appeals and Risk Tracking System
                                              HCCAB            Health Care Correspondence and Appeals Branch
                                  24          IATS             Inmate Appeals Tracking System
                                              ICAB             Inmate Correspondence and Appeals Branch
                                  25          IUMC             Institutional Utilization Management Committee
                                              OOA              Office of Appeals
                                  26          PBSP             Pelican Bay State Prison
                                              PA               Physician’s Assistant
                                  27          PCP              Primary Care Provider
                                              RN               Registered Nurse
                                  28          UHR              Unified Heath Record
                                              UTA              Urgent Treatment Area
                                                                                          7
                                                      required re-setting as well as a spica splint4 and, subsequently,
                                   1                  Plaintiff had to take antibiotics to treat an infection. Id. Extensive
                                                      physical therapy is now necessary in order to get the full range of
                                   2                  motion in his thumb back. Id. The aforementioned allegations
                                                      support an inference that Plaintiff has serious medical needs.
                                   3                  Liberally construed, Plaintiff’s allegations that PBSP medical staff
                                                      failed to provide adequate medical treatment for the compound
                                   4                  fracture in his right thumb and subsequent infection state cognizable
                                                      Eighth Amendment claims of deliberate indifference to his serious
                                   5                  medical needs against Defendants Hansen, George, Fellows,
                                                      Risenhoover, Ikegbu, Dorfman, Adam, Thomas, Sayre, Venes,
                                   6                  Alpaugh, Jacobsen, and Mclean. Specifically, Plaintiff claims he was
                                                      denied the following requests: (1) to have his wound cleansed by
                                   7                  Defendants Hansen, George, and Fellows; (2) to be treated in a timely
                                                      manner with an effective course of antibiotics by Defendants
                                   8                  Risenhoover, Ikegbu, Dorfman, Adam, Thomas, Sayre, Venes, and
                                                      Alpaugh; (3) to be transported to a medical appointment, with or
                                   9                  without having to remove his arm sling so that he could be double
                                                      cuffed, by Defendants George and Fellows; (4) to have the blood
                                  10                  work done (as ordered by Defendant Ikegbu) by Defendants George
                                                      and Fellows; (5) to retain possession of the arm sling and spica splint
                                  11                  as part of his ongoing medical treatment plan by Defendants Ikegbu,
                                                      Thomas, Jacobsen, and Mclean; (6) to place back on the spica splint
                                  12                  after x-rays showed his thumb was still in the infancy stages of
Northern District of California
 United States District Court




                                                      healing by Defendants Thomas and Jacobsen; (7) to be provided
                                  13                  effective follow-up care by Defendant Thomas and extensive physical
                                                      therapy by Defendants Jacobsen and Thomas; and (8) to have his
                                  14                  request for a surgical intervention taken seriously, if not otherwise
                                                      granted, by Defendant Ikegbu. See id. at 6-16.
                                  15
                                       Dkt. 9 at 2-3 (footnote renumbered). In his complaint, Plaintiff also alleged a First Amendment
                                  16
                                       retaliation claim against Defendant Thomas, stating as follows:
                                  17
                                                      Plaintiff also claims that Defendant Thomas retaliated against him for
                                  18                  submitting a 602 appeal “complaining of the many arbitrary and
                                                      capri[ci]ous medical decisions [Defendant Thomas] had subjected
                                  19                  [Plaintiff] to.” Id. at 13-14; 26-27. Plaintiff claims that after he filed
                                                      the aforementioned appeal against Defendant Thomas, Plaintiff had
                                  20                  an appointment with Defendant Thomas on February 24, 2015. Id. at
                                                      14. Prior to turning her attention to Plaintiff, Defendant Thomas first
                                  21                  told the prison guards who escorted him to the appointment that
                                                      “. . . these guys wanting to come in here are just a bunch of whiners
                                  22                  and complainers with little else to do than put in sick call slips and
                                                      file 602s.” Id. Defendant Thomas then told Plaintiff that his thumb
                                  23                  “had healed fine, and she did not think he needed any physical
                                                      therapy.” Id. Plaintiff claims that he attempted to explain why he
                                  24                  disagreed with her, but that she instructed the prison guards to take
                                                      him back to his cell, thereby “discontinuing [his] health care
                                  25                  appointment prematurely in retaliation for the submission” of his 602
                                                      appeal against her. Id. Plaintiff claims that as a “pretext to justifying
                                  26
                                  27          4
                                                 According to the internet encyclopedia, Wikipedia, a “spica splint” is a type of orthopedic
                                  28   splint used to immobilize the thumb and/or wrist while allowing other digits freedom to move.
                                       See https://en.wikipedia.org/wiki/Spica_splint (last accessed on February 20, 2017).
                                                                                         8
                                                      denying [him] his medical treatment, [D]efendant Thomas knowingly
                                   1                  lied by claiming [Plaintiff] had bec[o]me ‘uncooperative,
                                                      argumentative and loud.’” Id. at 14.
                                   2
                                       Id. at 4.
                                   3
                                               To elaborate on his version of the factual background, Plaintiff has submitted a sword
                                   4
                                       declaration in which he outlines the following series of events explaining how Defendants were
                                   5
                                       deliberately indifferent in their actions or failure to act in response to his thumb injury. See Pl.
                                   6
                                       Decl.; Dkt. 61 at 3-20. The Court includes the following summary below outlining the relevant
                                   7
                                       events, which pertain only to the alleged actions and/or failure to act by the named Defendants:
                                   8
                                                        a. December 5-14, 2014 - Initial Treatment of Thumb Injury
                                   9
                                               As mentioned, on December 5, 2014, Plaintiff injured his thumb during a “prison riot.” Pl.
                                  10
                                       Decl. ¶ 4. He claims that the “bone in [his] thumb was pat[e]ntly fractured and exposed.” Id.
                                  11
                                       Defendant Ikegbu was present at the prison’s clinic when Plaintiff arrived with “blood, dirt, and
                                  12
Northern District of California




                                       other unknown properties from the ground attached to, and around [his] open thump fracture.” Id.
 United States District Court




                                  13
                                       ¶ 5. Plaintiff claims that prior being sent to the Urgent Treatment Area (“UTA”), medical staff
                                  14
                                       “poured a water-like substance on the exposed flesh and bone in [his] thumb, and applied a sterile
                                  15
                                       dressing to [his] thumb.” Id. Plaintiff was then taken to the UTA where Defendant Sayre ordered
                                  16
                                       for Plaintiff to be transported via ambulance to Sutter Coast Hospital. Id. ¶ 7. Plaintiff claims that
                                  17
                                       while he was waiting at UTA to be transported, no medical staff acted to “clean [his] thumb with
                                  18
                                       normal saline.” Id. Plaintiff was then transported to Sutter Coast Hospital where medical
                                  19
                                       personnel (none of whom are named Defendants) treated his thumb injury by taking an x-ray of
                                  20
                                       the thumb to reveal the fracture, numbing the thumb area, treating the wound with “a water-like
                                  21
                                       substance, in addition with a reddish looking substance,” stitching the wound closed, using an
                                  22
                                       antibiotic dressing, and immobilizing it with a metal foam splint. Id.
                                  23
                                               After Plaintiff returned to PBSP from the hospital on December 5, 2014, Defendant
                                  24
                                       Thomas ordered a prescription for Cephalexin, the generic antibiotic equivalent of Keflex, 500 mg
                                  25
                                       four times a day for ten days, as well as both Ibuprofen and Tylenol #3 (Tylenol with codeine) for
                                  26
                                       pain. Feinberg Decl. ¶ 31. However, Plaintiff claims that he did not receive the aforementioned
                                  27
                                       medication until December 8, 2014. Pl. Decl. ¶ 14. Plaintiff also alleges that the dressing placed
                                  28
                                                                                          9
                                   1   by hospital staff on his thumb on December 5, 2008 was not replaced with clean dressing until

                                   2   December 9, 2014 when Defendant Venes “cleaned away the blood and infectious maladies that

                                   3   had been festering in and around the sight of my compound fracture since December 5, 2014 . . . .”

                                   4   Id. ¶ 17. Thus, Plaintiff claims by that time “an infection had already begun to take effect.” Id.

                                   5   Finally, Plaintiff claims that the “temporary spica ‘like’ splint that [Defendant] Venes created to

                                   6   replace the metal foam thumb splint [Plaintiff] had been wearing was not sufficient enough to

                                   7   keep the set in my fractured thumb stabilized.” Id. On December 12, 2014, Defendant Venes

                                   8   created a “new spica like splint,” but Plaintiff claims that “it was not an adequate substitute

                                   9   capable of keeping [his] recently set fracture stabilized.” Id. ¶ 19.

                                  10          On December 14, 2014, Plaintiff was discharged from the UTA, and Defendant Ikegbu

                                  11   instructed him to “wear the arm sling she issued [him] whenever [he] was being escorted out of

                                  12   [his] cell, as well as when [he] wanted to walk around in [his] cell.” Id. ¶ 24.
Northern District of California
 United States District Court




                                  13                    b. December 15, 2014 - Defendant George’s Refusal to Escort Plaintiff to
                                                           Medical Appointment
                                  14
                                              Plaintiff claims that on December 15, 2014, he was “scheduled to receive nursing care
                                  15
                                       which included having [his] thumb cleaned and dressing changed, as well as a blood draw.” Id.
                                  16
                                       ¶ 26; Ex. K; Dkt. 63 at 35-37. According to the attached discharge instructions dated December
                                  17
                                       14, 2014, prison medical personnel would “obtain CBC,5 ESR,6 CRP7 [from Plaintiff] on
                                  18
                                       12/15/14.” Dkt. 63 at 36.
                                  19
                                              Plaintiff claims that on December 15, 2014, Defendant George came to Plaintiff’s cell and
                                  20
                                       noticed that Plaintiff was wearing his arm sling. Pl. Decl. ¶ 27. Plaintiff claims that Defendant
                                  21

                                  22          5
                                                A complete blood count (CBC) is a test that measures the cells that make up your blood:
                                  23   red blood cells, white blood cells, and platelets. See https://www.webmd.com/a-to-z-
                                       guides/qa/what-is-a-complete-blood-count-cbc (last visited December 3, 2018).
                                  24          6
                                                The erythrocyte sedimentation rate (ESR) reflects the degree of inflammation in the body.
                                  25   See https://www.webmd.com/osteoarthritis/qa/what-tests-are-used-to-determine-inflammation-for-
                                       rheumatoid-arthritis (last visited December 3, 2018).
                                  26          7
                                                C-reactive protein (CRP) is a sign of inflammation, and a high CRP could mean someone
                                  27   has an inflammatory disease such as rheumatoid arthritis. See
                                       https://www.webmd.com/rheumatoid-arthritis/qa/what-is-a-creactive-protein-crp (last visited
                                  28   December 3, 2018).

                                                                                         10
                                   1   George told Plaintiff that he had to check if there was a chrono8 authorizing Plaintiff to be

                                   2   escorted with an arm inside and arm sling. Id. Defendant George returned with Defendant

                                   3   Fellows, who asked Plaintiff to sign “two CDCR 7225 medical refusal waivers,” but Plaintiff

                                   4   refused to do so. Id. Instead, Plaintiff claims that he told Defendants George and Fellows that he

                                   5   would “take the arm sling off if that is what [he] had to do to be allowed to come out for [his]

                                   6   scheduled nursing care.” Id. ¶ 29. However, Plaintiff claims that Defendants George and Fellows

                                   7   “persisted in their fabricated accusation that [he] refused to cuff up when [Defendant] George

                                   8   initially came to my cell door, insisting that because I did not come out then, [his] actions were

                                   9   deemed a medical refusal.” Id. Plaintiff claims that Defendants George and Fellows “told [him]

                                  10   that no matter what [he] said to them, [he] was not coming out of [his] cell for any medical

                                  11   treatment that day.” Id.

                                  12                    c. December 16, 2014 - Rescinding of Arm Sling Chrono by Defendant
Northern District of California
 United States District Court




                                                           Thomas
                                  13
                                              On December 16, 2014, Plaintiff had a follow-up appointment with Defendant Thomas,
                                  14
                                       during which she rescinded Plaintiff’s arm sling chrono because “she did not think that ASU
                                  15
                                       officers should have to be required to go through the extra hassle imposed by [Plaintiff] having
                                  16
                                       a[n] armsling, or placing [him] in cuffs everytime [he] ha[s] to be escorted out of [his] cell.” Pl.
                                  17
                                       Decl. ¶ 32. Plaintiff claims that Defendant Thomas “never stated she did not think the arm sling
                                  18
                                       served a legitimate medical purpose . . . .” Id. Plaintiff also claims that Defendant Thomas
                                  19
                                       “blatantly lied’ in her progress notes about seeing Plaintiff “actively and passively moving the
                                  20
                                       joints in [his] right thumb.” Id. ¶ 33. Plaintiff claims that since his thumb injury, “it is impossible
                                  21
                                       for [him] to tuck [his] thumb into a closed fist.” Id. ¶ 34.
                                  22
                                                        d. December 20-30, 2014 - After Rescinding of Arm Sling Plaintiff
                                  23                       Complained of Thumb Pain
                                  24          On December 20, 2014, Plaintiff was examined by Defendant Fellows for his daily

                                  25   dressing change and wound cleansing, and he claims that, contrary to Defendant Fellows’s

                                  26   progress notes, he complained of pain. Id. ¶ 35. Plaintiff claims that from December 20 through

                                  27

                                  28          A “chrono” is a form that allows prisoners to request certain medical accommodations as
                                              8

                                       deemed necessary by medical staff.
                                                                                     11
                                   1   30, “after the removal of the arm sling, [he] complained everyday about the increased pain [he]

                                   2   was experiencing in [his] right thumb.” Id. But to no avail. Id. Plaintiff adds that the “Ibuprofen

                                   3   pain pills” failed to alleviate his pain. Id.

                                   4           On December 30, 2014, Plaintiff was examined by Defendants Thomas and Fellows, and

                                   5   he complained that his right thumb “throbbed and ached, and that the pain and throbbing worsened

                                   6   as the day progressed.” Id. ¶ 36.

                                   7                     e. January 2015 - Defendant Thomas’s Removal of Spica Splint
                                   8           On January 2, 2015, Plaintiff learned that Defendant Thomas instructed Defendant Fellows

                                   9   to remove Plaintiff’s spica splint. Id. ¶ 37. However, Plaintiff claims that the “7410 special

                                  10   accom[m]odation chrono, which [he] had, g[ave] [him] the authorization to wear a spica splint on

                                  11   [his] right thumb, was not set to expire until January 30, 2015.” Id. During his January 2, 2015

                                  12   appointment, Plaintiff refused to relinquish his spica splint even though Defendant Thomas
Northern District of California
 United States District Court




                                  13   “discontinued the 7410 accom[m]odation chrono on December 30, 2014.” Id. ¶ 41. Defendant

                                  14   Fellows allowed Plaintiff to continue wearing his spica splint until he was able to speak with

                                  15   Defendant Thomas about it. Id.

                                  16           On January 2, 2015, Plaintiff complained to Defendants Jacobsen and McLean to “put

                                  17   [them] on notice that [Defendant] Thomas[’s] medical decisions regarding [his] medical needs

                                  18   showed a pattern of deliberate indifference . . . .” Id. ¶ 38. However, he did not receive a

                                  19   response for the aforementioned Defendants. Id. ¶ 40.

                                  20           On January 9, 2015, Plaintiff’s x-rays of his thumb were taken. Id. ¶ 42. After completion

                                  21   of the x-rays, Plaintiff’s spica splint was “immediately tossed in the trash.” Id. ¶ 43. Plaintiff

                                  22   claims that “[n]otwithstanding the fact [that] the x-ray slides revealed that [his] right thumb was

                                  23   still fractured, a 7410 chrono for a spica splint was not reissued. Id. ¶ 44. Plaintiff claims that

                                  24   from January 9, 2015 through April 2015 when he was released into general population, his right

                                  25   thumb was “repeated[ly] jammed and banged against the food slot.” Id. ¶ 45. Plaintiff claims he

                                  26   was also “subjected to correctional officers maliciously pulling [his] thumb and causing [him]

                                  27   unnecessary pain and suffering.” Id. Plaintiff claims that he submitted a 602 appeal, log no.

                                  28   PBSP HC 15028879, complaining about “the numerous arbitrary and capricious medical decisions
                                                                                         12
                                   1   [Defendant] Thomas had subjected [him] to.” Id. ¶ 46.

                                   2                    f. February 11, 2015 - Follow-Up TeleMedicine Orthopedic Visit With Dr.
                                                           Cross
                                   3
                                              As a result of the aforementioned 602 appeal, Defendant Jacobsen and the IUMC members
                                   4
                                       “approved a follow-up Telemed Ortho visit with Dr. Cross.” Id. ¶ 48. Dr. Cross ordered “repeat
                                   5
                                       x-rays of [Plaintiff’s] thumb,” and “physical therapy two times a week for a month, until [Dr.
                                   6
                                       Cross] had a chance to look over [Plaintiff’s] latest x-rays.” Id.
                                   7
                                               On February 11, 2015, Plaintiff had x-rays of his right thumb, which showed that the
                                   8
                                       “fracture in his right thumb was still visible.” Id.; Ex. W.
                                   9
                                                        g. February 24, 2015 - Appointment With Defendant Thomas and
                                  10                       Limitation of Physical Therapy Sessions
                                  11          Plaintiff claims that during his February 24, 2015 appointment with Defendant Thomas,

                                  12   she told him that “she thought [his] thumb had healed fine, and that she was not going to order any
Northern District of California
 United States District Court




                                  13   more physical therapy sessions for [him].” Id. ¶¶ 49, 51. Plaintiff attempted to “participate in

                                  14   [his] treatment plan by sharing what [he] had been told by the physical therapist and Dr. Cross,”

                                  15   i.e., that he would need “extensive amount of hours with a physical therapist to get a reasonable

                                  16   range of motion in [his] right thumb,” but Defendant Thomas accused him of lying and ordered

                                  17   the officers to take him back to his cell. Id. ¶¶ 51, 53. Plaintiff claims he “did not get loud, nor

                                  18   was [his] demeanor aggressive.” Id. ¶ 52.

                                  19          Plaintiff claims that Defendants Jacobsen and Thomas “only approved for [him] to have

                                  20   two physical therapy sessions.” Id. ¶ 54. By April 12, 2015, Plaintiff “only received two physical

                                  21   therapy sessions, with each one only lasting thirty minutes.” Id. Plaintiff claims that Defendant

                                  22   Fellows informed him that “the reason he wasn’t being approved for any more physical therapy

                                  23   sessions was because they cost the state too much money.” Id. ¶ 56.

                                  24                    h. April 24, 2015 - Appointment With Defendant Ikegbu
                                  25          On April 24, 2015. Plaintiff was examined by Defendant Ikegbu during which Plaintiff

                                  26   complained that he was “still experiencing pain and total stiffness in the distal proximal

                                  27   phalangeal base of [his] right thumb,” that he “could not pick up items with [his] right thumb and

                                  28   index finger,” and that he could not fully grasp items with [his] right hand.” Id. ¶ 58. Defendant
                                                                                         13
                                   1   Ikegbu acknowledged that she “reviewed the previous x-rays that had been taken of [Plaintiff’s]

                                   2   right thumb.” Id. ¶ 59. Plaintiff claims that Defendant Ikegbu “even acknowledged that there was

                                   3   some swelling in [his] right thumb.” Id. However, Defendant Ikegbu “refused [Plaintiff’s]

                                   4   request to work with a physical therapist.” Id.

                                   5                3. Defendants’ Version
                                   6                    a. Defendants’ Involvement With Plaintiff’s Thumb Care and Treatment
                                   7          In their motion for summary judgment, Defendants have outlined each Defendant’s

                                   8   involvement with Plaintiff’s thumb care and treatment. See Dkt. 52 at 10-17. The Court notes

                                   9   that Defendants have supported their motion for summary judgment with expert testimony. See

                                  10   Feinberg Decl. Specifically, Defendants present a declaration from a medical expert, CCHCS

                                  11   Office of Legal Affairs Chief Medical Consultant Dr. Bennett Feinberg, who obtained his B.A. in

                                  12   molecular biology at University of California - Berkeley, obtained his medical degree at
Northern District of California
 United States District Court




                                  13   University of California - San Francisco, and now is a board-certified internal medicine physician.

                                  14   Dkt. 52-6 at 30. In his position as Chief Medical Consultant, which he has held since February

                                  15   2017, he “[p]rovide[s] expert review and analysis to CCHCS and [U.S. Department of Justice]

                                  16   attorneys for their response to court inquiries, lawsuits filed by patients, inquiries by patient

                                  17   advocates, medical board inquiries, and other matters involving claims regarding the medical

                                  18   condition of patients.” Id. Dr. Feinberg states that “[Plaintiff’s] medical records documenting

                                  19   care provided to him while incarcerated in California prisons are maintained in what is called the

                                  20   UHR (unified health record), identified by his CDC# V71030.” Feinberg Decl. ¶ 8, fn. 2. He

                                  21   states that portions of these records have been provided to him by defense counsel, and that he also

                                  22   accessed Plaintiff’s UHR from July 31, 2012 to present that are stored electronically, which was

                                  23   available to him as a practicing CCHCS physician. Id. Lastly, Dr. Feinberg states that,

                                  24   “[a]lthough [he has] reviewed his entire record, [he] describe[d] only those portions pertinent to

                                  25   [his] opinion,” and he certifies that the documents attached to his declaration are true and correct

                                  26   copies of original documents from Plaintiff’s health record. Feinberg Decl. ¶ 6, Ex. B at Shaw

                                  27   001-100; Dkt. 52-6 at 32-137. Thus, Defendants’ outline is taken from Dr. Feinberg’s summary of

                                  28   Plaintiff’s medical records, and the Court includes the aforementioned outline as Defendants’
                                                                                          14
                                   1   version of the factual background below.

                                   2               Doctor N. Adam.
                                   3
                                                     Defendant Dr. Adam is a physician and surgeon at PBSP. Dr. Adam
                                   4                 participated in three Institutional Utilization Management
                                                     Committees (IUMC) that met to evaluate Plaintiff’s Primary Care
                                   5                 Provider’s (PCP) requests for specialty services, and that granted
                                                     each request for services. ([Feinberg Decl.] ¶ 66-67.) According to
                                   6                 medical records, Dr. Adam did not examine Plaintiff during the
                                   7                 relevant time frame, but did examine him in May 2017 when
                                                     Plaintiff complained about severe right shoulder and neck pain after
                                   8                 doing pull-ups three to four weeks prior. (Id. ¶ 33.) On exam, she
                                                     noted Plaintiff as being a “well-built male with hypertrophic muscles
                                   9                 . . . . (Id.) She also noted that he was able to pull his shirts off
                                                     overhead smoothly, using both arms equally. (Id.) She ordered pain
                                  10                 medications and xrays. (Id.)
                                  11
                                                   Registered Nurse D. Alpaugh.
                                  12
Northern District of California




                                                     Defendant Alpaugh’s only relevant participation in this case was her
 United States District Court




                                  13                 documentation of the IUMC meetings and recommendations. (Id.
                                                     ¶ 66-67.)
                                  14
                                                   Registered Nurse B. Fellows.
                                  15

                                  16                 When Plaintiff returned from the hospital, he did not see Defendant
                                                     Fellows until December 8, 2014, when she responded to his request
                                  17                 for “stronger pain medication.” (Id. ¶ 13.) That day, noting Plaintiff
                                                     was taking ibuprofen and antibiotics, she discussed Plaintiff’s
                                  18                 request with Dr. Venes and he ordered Tylenol #3 for his pain. (Id.;
                                                     Ex. B: Shaw 021.) On December 9, 2014, she and Dr. Venes
                                  19
                                                     removed Plaintiff’s old dressing, cleansed his skin, removed dried
                                  20                 blood, and applied a new dressing and the temporary spica splint,
                                                     molded to better fit his thumb. (Id. ¶ 14.) Before this date, there
                                  21                 was no dressing change performed or ordered, and none would have
                                                     been indicated at that time. (Id. ¶ 36.)
                                  22
                                                     On December 15, 2014, Plaintiff was scheduled for unrelated lab
                                  23
                                                     work and a check of his vital signs. (Id. ¶ 21.) Fellows explained to
                                  24                 Plaintiff that he could go without the sling to and from doctor’s visits
                                                     in order to cuff up, and if Plaintiff refused to be cuffed-up, that act
                                  25                 qualified as a refusal of his healthcare services. (Id.) There is no
                                                     evidence that Fellows dishonored an existing accommodation for a
                                  26                 sling to deny Plaintiff treatment or care on December 15, 2014. (Id.
                                                     ¶ 45.)
                                  27

                                  28                 When Fellows attempted to get Plaintiff to sign the required refusal

                                                                                       15
                                        forms, Plaintiff refused to sign, so Fellows noted his refusal on the
                                   1    forms. (Id. ¶ 44.) On January 2, 2015, Fellows attempted to enforce
                                   2    Thomas’s order to discontinue Plaintiff’s spica splint and replace it
                                        with an Ace wrap, but Plaintiff did not understand, so Fellows
                                   3    allowed him to retain the spica-splint wraps until Plaintiff could
                                        discuss it with Plaintiff’s PCP the following week. (Id. ¶ 26.) On
                                   4    January 15, 2015, Fellows delivered medication to Plaintiff’s cell
                                        front. (Id. ¶ 28.) On February 2, 2015, she interviewed Plaintiff for
                                   5
                                        his appeal, Log No. HC 15028879, and noted that his request for an
                                   6    orthopedic follow-up had already been approved by the [Utilization
                                        Management] committee. (Id. ¶ 29.)
                                   7
                                       Correctional Officer D. George.
                                   8
                                        Defendant George was assigned as a correctional officer in the
                                   9    Administrative Segregation Unit (ASU). Inmates housed in the ASU
                                  10    are required to be escorted throughout the institution in the most
                                        secured manner possible. George’s only actions in this case took
                                  11    place on December 15, 2014, when he attempted to escort Plaintiff,
                                        housed in ASU, to his scheduled medical appointment for lab work
                                  12    and a check of vital signs. (Id. ¶ 43.) When George approached
Northern District of California
 United States District Court




                                        Plaintiff’s cell, Plaintiff was not wearing the sling. (Id.) Because
                                  13    there was no chrono or evidence indicating that Plaintiff had any
                                  14    special medical needs that would qualify him for an exemption from
                                        being placed in restraints, George was not permitted to take Plaintiff
                                  15    to his appointment when Plaintiff refused to be restrained for the
                                        escort. (Id. ¶¶ 45, 56; M. Voong Decl. in Support of Defs.’ Mot.
                                  16    Summ. J., Ex. A, Inmate Appeal, Log No. PBSP 14-03523.)
                                  17   Doctor N. Ikegbu.
                                  18
                                        Defendant Ikegbu was present when Plaintiff was initially brought in
                                  19    for his fractured thumb on December 5, 2014. (Feinberg Decl. ¶ 9.)
                                        She ordered the application a sterile dressing and urgent transport to
                                  20    the Urgent Treatment Area for further assessment and treatment,
                                        including IV antibiotics, wound exploration, possible debridement,
                                  21    reduction and fixation, immobilization and pain management. (Id.)
                                  22
                                        She saw Plaintiff again on December 13, 2014, when he was
                                  23    admitted to the Urgent Treatment Area (UTA) for further evaluation
                                        of his wound. (Id. ¶ 18.) On exam, Dr. Ikegbu noted that Plaintiff
                                  24    had no fever but appeared to be in pain, and his thumb was swollen
                                        and tender to the touch. (Id.) Dr. Ikegbu removed the sutures,
                                  25    placed eight days earlier, consistent with the recommendation for
                                  26    seven-to-ten-day suture removal. (Id.) To rule out any infection, Dr.
                                        Ikegbu’s plan included a wound exploration, and the administration
                                  27    of intravenous antibiotics, which required temporary admission to
                                        the correctional treatment center (CTC) for a higher level of nursing
                                  28    care. (Id.) She then performed the wound exploration, with no
                                                                         16
                                        finding supporting a complicating infection, she applied sterile
                                   1    dressing, and replaced the spice splint held in place with ace
                                   2    bandages. (Id.) Dr. Ikegbu also provided a short course of
                                        intravenous antibiotics, broadening Plaintiff’s oral antibiotic
                                   3    regimen, and ordered additional pain medications (Tylenol #3 and
                                        Ibuprofen). (Id. ¶ 19.) When Plaintiff was discharged the next day,
                                   4    Dr. Ikegbu issued orders to keep the dressing dry and intact for three
                                        days, and continued the prescribed pain medications, additional lab
                                   5
                                        work, and provision of a temporary arm sling and spica splint. (Id.)
                                   6    Dr. Ikegbu also participated in three IUMCs that met to evaluate
                                        Plaintiff’s PCP’s requests for specialty services and that granted each
                                   7    request for services. (Id. ¶¶ 66-67.) She also ordered unrelated
                                        diagnostic tests in December 2014, January, and April, 2015. (Id.
                                   8    ¶¶ 19, 21, 32.) Dr. Ikegbu’s final evaluation of Plaintiff occurred on
                                        April 22, 2015. (Id. ¶ 32.) While Plaintiff stated he had pain at the
                                   9
                                        visit, Ikegbu noted he did not show signs of being in pain
                                  10    documenting he was “able to make a fist” and Plaintiff “states he is
                                        able to eat, write, clothe, and bathe himself, and do all other ADLs
                                  11    (Activities of Daily Living).” (Id.)
                                  12   Doctor D. Jacobsen.
Northern District of California
 United States District Court




                                  13    Defendant Jacobsen is the Chief Medical Executive (CME) at PBSP.
                                  14    Dr. Jacobsen participated in three IUMCs that met to evaluate
                                        Plaintiff’s PCP’s requests for specialty services and that granted each
                                  15    request for services. (Id. ¶¶ 66-67.) Dr. Jacobsen also approved PA
                                        Thomas’s discontinuation of the spica splint on December 31, 2014,
                                  16    approved Thomas’s request to reschedule Plaintiff’s x-ray to an
                                        earlier date, reviewed Plaintiff’s x-ray results with Thomas on
                                  17
                                        January 14, 2015, ordered additional x-rays for Dr. Cross on
                                  18    February 15, 2015 (completed the same day), and approved
                                        Thomas’s request for two physical-therapy sessions on February 25,
                                  19    2015. (Id. ¶¶ 27,54-57, 63.)

                                  20    Dr. Jacobsen was also the first-level reviewer on two of Plaintiff’s
                                        health care appeals (PBSP HC 140[2]8835 & PBPS HC 15028879).
                                  21
                                        (Id. ¶¶ 54-56.) She partially granted and partially denied his first
                                  22    health care appeal (PBSP HC 140[2]8835) on January 30, 2015,
                                        noting that Plaintiff’s accommodation chrono was only for the
                                  23    temporary use of an arm sling, and medical staff could only
                                        recommend physical/movement limitations—the use of waist chains
                                  24    is a custody decision. (Id. ¶ 55.) On February 12, 2015, Dr.
                                        Jacobsen partially granted Plaintiff’s second appeal (PBPS HC
                                  25
                                        15028879) and noted that there was nothing medically inappropriate
                                  26    about the discontinuation of the sling or the splint. (Id. ¶ 56.)

                                  27   Chief Executive Officer M. McLean.

                                  28    Defendant M. McLean was the Chief Executive Officer (CEO) for
                                                                          17
                                                      the California Correctional Health Care Services (CCHCS) at PBSP.
                                   1                  (McLean Decl. ¶ 1.) In this position, she reviewed health care
                                   2                  appeals to determine if the inmate/patient’s medical issue was
                                                      adequately addressed, including determining whether the PCP
                                   3                  addressed the issue, made a medical determination, and
                                                      appropriately documented the basis of the decision. (Id. ¶ 3.)
                                   4                  McLean’s knowledge of Plaintiff’s medical condition was limited to
                                                      her second-level review of Plaintiff’s health care appeals, PBSP HC
                                   5
                                                      140[2]8835 & PBPS HC 15028879. (Id. ¶ 4.) McLean partially
                                   6                  deni[ed] Plaintiff’s first health care at the second level of review on
                                                      March 9, 2015. (Id. ¶ 5, Ex. [B]9.) On April 9, 2015, McLean
                                   7                  partially granted Plaintiff’s second appeal, asking that his grievance
                                                      be processed without delay. (Id. ¶ 6, Ex. [C]10.)
                                   8
                                                      McLean did not provide Plaintiff with medical care and had no
                                   9
                                                      authority to provide him with appliances or accommodations that
                                  10                  had been determined medically unnecessary by Plaintiff’s Primary
                                                      Care Provider. (Id. ¶ 3; Feinberg Decl. ¶ 55.) McLean’s meaningful
                                  11                  assessment of Plaintiff’s treatment included a report on Dr. Cross’s
                                                      x-ray comparisons—noting evidence of healing of the fractured
                                  12                  thumb joint, no change in alignment or position, and finding
Northern District of California
 United States District Court




                                                      Plaintiff’s thumb was going to heal with an acceptable alignment
                                  13
                                                      that did not required surgical intervention. (Id.)
                                  14
                                                    Family Nurse Practi[ti]oner S. Risenhoover.
                                  15
                                                      Defendant Risenhoover is a registered nurse and certified family
                                  16                  nurse practitioner at PBSP, and her only relevant participation in this
                                                      case was as a member of the three IUMCs that met to evaluate
                                  17
                                                      Plaintiff’s PCP’s requests for specialty services, wherein the
                                  18                  committee granted each request for services. (Id. ¶¶ 66-67.)

                                  19                Doctor M. Sayre.

                                  20                  Defendant Sayre was a physician and surgeon at PBSP. On
                                                      December 5, 2014, Dr. Sayre ordered pain medication (Toradol), an
                                  21                  IV drip, and transported Plaintiff via ambulance to Sutter Coast
                                  22                  Hospital for a higher level of care. (Id. ¶ 10.) Dr. Sayre also
                                                      participated in the three IUMCs that met to evaluate Plaintiff’s
                                  23                  PCP’s requests for specialty services, wherein the committee granted
                                                      each request for services. (Id. ¶¶ 66-67.)
                                  24

                                  25          9
                                                Defendants incorrected cited to Exhibit A, which is list of Plaintiff’s appeals history,
                                  26   instead of Exhibit B, which includes the decisions pertaining to log no. PBSP HC 14028835.
                                       Compare McLean Decl., Ex A with Ex. B.
                                  27          10
                                               Defendants incorrected cited to Exhibit B, which includes the decisions pertaining to log
                                  28   no. PBSP HC 14028835, instead of Exhibit C, which includes the decisions pertaining to log no.
                                       PBSP HC 15028879. Compare McLean Decl., Ex B with Ex. C.
                                                                                     18
                                   1   Physician’s Assistant L. Thomas.
                                   2
                                        Defendant Thomas is a Physician’s Assistant [(“PA”)] at PBSP.
                                   3    Thomas actively participated in Plaintiff’s care and treatment on six
                                        separate dates, and was a member of the three IUMCs that met to
                                   4    evaluate Plaintiff’s PCP’s requests for specialty services, wherein the
                                        committee granted each request for services. (Id. ¶¶ 12, 22, 26-27,
                                   5    31, 66-67). Thomas also actively participated in Plaintiff’s care and
                                   6    treatment on six days, described below.

                                   7    When Plaintiff returned from the hospital, on December 5, 2014, PA
                                        Thomas documented a telephone note that Plaintiff “had wound
                                   8    cleansed and re-set with recommendation for follow-up next week.”
                                        (Id. ¶ 12.) PA Thomas then gave verbal orders for Cephalexin, the
                                   9    generic antibiotic equivalent of Keflex, 500 mg four times a day for
                                  10    ten days, as well as both Ibuprofen and Tylenol #3 (Tylenol with
                                        codeine) for pain. PA Thomas also requested an order for an
                                  11    orthopedic consult. (Id. ¶ 31.) (Id.) [sic] According to Plaintiff’s
                                        Medication Administration Record, Plaintiff received an initial
                                  12    supply of the Cephalexin on Friday, December 5, 2014, to last him
Northern District of California
 United States District Court




                                        over the weekend, with a remaining eight days dispensed on
                                  13    Monday, December 8, 2014. (Id.)
                                  14
                                        On December 16, 2014, PA Thomas’s follow-up examination of
                                  15    Plaintiff noted that there was no muscle atrophy, and Plaintiff could
                                        actively and passively move the thumb joints. (Id. ¶ 22.) With no
                                  16    signs of infection, PA Thomas discontinued the arm sling because it
                                        was not medically necessary, continued the spica splint, redressed
                                  17
                                        the wound, and wrote orders for nursing wound care and for every-
                                  18    other-day dressing changes. (Id.) Thomas noted that both staff and
                                        patient education were performed. (Id.) PA Thomas updated the
                                  19    7410 form to include discontinuing the arm sling and her plan based
                                        upon that visit was to continue the spica splint through January 30,
                                  20    2015. (Id.) The expectation was that Plaintiff would continue to
                                        heal well and no longer required narcotics for pain, so the Tylenol #
                                  21
                                        3 was allowed to expire on December 19, 2014. (Id.)
                                  22
                                        On December 30, 2014, PA Thomas reviewed the RN dressing
                                  23    change notes, as his last ordered dressing change had been
                                        completed that day. (Id. ¶ 26.) Thomas noted, “Per the RN the
                                  24    wound is closed and healing well.” (Id.) Thomas was in the same
                                        exam room that day during the dressing change. (Id.) She noted that
                                  25
                                        Plaintiff denied any pain and ordered the discontinuation of the
                                  26    dressing changes completely, removal of the thumb spica [splint],
                                        and ordered an Ace wrap only to support the thumb. (Id.) She also
                                  27    noted that the nurse can show Plaintiff how to wrap. (Id.) Plaintiff
                                        had a repeat x-ray ordered. (Id.) PA Thomas updated the 7410 form
                                  28    to remove the spica splint. (Id.)
                                                                          19
                                   1                 On January 6, 2015, PA Thomas reviewed the chart including x-ray
                                   2                 results from December and the prior ortho consult dated December
                                                     10, 2014. (Id.) Noting that Plaintiff did not relinquish the thumb
                                   3                 spica splint, she documented it was to be removed per the previous
                                                     order and replaced with an Ace wrap. (Id.) She also moved the next
                                   4                 x-ray up to January 9, 2015. (Id.)
                                   5
                                                     On January 14, 2015, Thomas reviewed Plaintiff’s follow-up x-rays
                                   6                 of the right thumb, which were performed on January 9, 2015, and
                                                     compared with films taken about four weeks earlier, documenting
                                   7                 her review and report with Dr. Jacobsen. (Id. ¶ 27.) Thomas also
                                                     requested a repeat TeleMedicine11 consult with Dr. Cross for further
                                   8                 plan of care. (Id.)
                                   9
                                                     On February 24, 2015, Plaintiff was seen by PA Thomas for a
                                  10                 follow-up of his recent TeleMedicine Ortho visit and x-ray results.
                                                     (Id. ¶ 31.) During this visit, Thomas read aloud to Plaintiff Dr.
                                  11                 Cross’s consult note from February 11, 2015, x-ray review and
                                                     recommendations from February 19, 2015. (Id.) Dr. Cross’s
                                  12                 recommendation stated, “There is no change in alignment or position
Northern District of California
 United States District Court




                                                     and in my opinion looks like this is going to go on to healing with an
                                  13
                                                     acceptable alignment that cannot be improved with surgical
                                  14                 intervention.” (Id.) PA Thomas noted “No close-up exam of thumb
                                                     as visit cut short due to patient’s demeanor. (Id.) Patient can
                                  15                 actively and passively move the PIP thumb joint although somewhat
                                                     stiff, seen from three feet across computer desk . . . . Visit cut short
                                  16                 as patient had to be excused due to his loud, argumentative
                                  17                 demeanor. (Id.) Sargent [sic] and two custody [officers] in exam
                                                     room at time of patient’s outburst and escorted out of cell. Patient
                                  18                 stating, “man, this woman is just stupid.” (Id.) PA Thomas
                                                     documented requesting two physical therapy visits, but “no follow-
                                  19                 up with Ortho ordered as there is no surgical intervention indicated.”
                                                     (Id.)
                                  20
                                                   Doctor D. Venes.
                                  21

                                  22                 Defendant Venes was a physician and surgeon at PBSP until his
                                                     retirement in December 2015. Dr. Venes was as a member of the
                                  23                 three IUMCs that met to evaluate his PCP’s requests for specialty
                                                     services, wherein the committee granted each request for services.
                                  24                 (Id. ¶¶ 66-67.) On December 8, 2014, Dr. Venes renewed Plaintiff’s
                                                     order for Tylenol #3. (Id. ¶ 13.) On December 9, Dr. Venes
                                  25
                                                     removed the old dressing on his wound, cleaned the wound, and
                                  26
                                  27          11
                                                  The CCHCS maintains a “TeleMedicine Program” which coordinates with private health
                                  28   care entities to provide specialty care services using audio-visual technologies to California
                                       inmates.
                                                                                          20
                                                      applied a new dressing and the temporary spica splint, molded to
                                   1                  better fit his thumb. (Id. ¶ 14.) During a follow-up exam on
                                   2                  December 11, 2014, Dr. Venes complied with Plaintiff’s request for
                                                      additional days of narcotic analgesic, and after consulting with Dr.
                                   3                  Cross on December 12, Dr. Venes created a spica splint and applied
                                                      it to Plaintiff’s thumb. (Id. ¶ 16.)
                                   4
                                                      On December 23, 2014, Dr. Venes addressed Plaintiff’s reported
                                   5
                                                      concern that the thumb felt “numb at times with tingling at the
                                   6                  affected joint, especially after taking the ibuprofen in the
                                                      evening,”—by noting in his chart that “Numbness and tingling are
                                   7                  not unexpected sensations after relief of pain (with non-steroidal
                                                      anti-inflammatory drug (NSAIDS)) because in a compound fracture
                                   8                  some superficial nerves in the skin were likely disrupted, and may
                                                      take many months to regrow.” (Id. ¶ 23.) And after reviewing Dr.
                                   9
                                                      Cross’s notes, Dr. Venes ordered a new x-ray for January 21, 2015.
                                  10                  (Id. ¶ 24.)

                                  11   Dkt. 52 at 10-17 (brackets and footnote added).

                                  12                    b. IUMC Meetings and Recommendations
Northern District of California
 United States District Court




                                  13          As shown above, Defendants refer to the “Utilization Management Committee,” “UM

                                  14   Committee,” “Institutional Utilization Committee,” and the “IUMC” throughout their statement of

                                  15   facts, see Dkt. 52 at 10-17, which is a committee in which members (who are physicians) “review

                                  16   policy guidelines and discuss requests for specialty services,” see Feinberg Decl. ¶ 66. It appears

                                  17   these names refer to the same committee established by Title 15 of the California Code of

                                  18   Regulations § 3352, which states in part as follows:

                                  19                  (a) An [IUMC] shall be established within each facility. The
                                                      committee shall meet as often as necessary to approve or disapprove
                                  20                  requests for medical services otherwise excluded by these regulations,
                                                      review and manage referrals for specialty medical services, review
                                  21                  and manage institutional and community hospital bed usage, review
                                                      other available utilization management data, and report requested
                                  22                  utilization management data to the Headquarters Utilization
                                                      Management (HUM) committee. Committee decisions concerning
                                  23                  the approval or disapproval of requests for medical services shall be
                                                      rendered within 21 calendar days of the request of the treating
                                  24                  physician.

                                  25   Cal. Code Regs. tit. 15, § 3352 (a).

                                  26          During the relevant time in this case—December 2014 through April 2015—the

                                  27   IUMC met three times relating to Plaintiff’s medical care—on December 16, 2014, January 21,

                                  28   2015, and March 4, 2015. Feinberg Decl. ¶ 66. The members of the IUMC were Defendants

                                                                                         21
                                   1   Risenhoover, Adam, Jacobsen, Ikegbu, Sayre, and Venes. Id. Defendant Alpaugh documented

                                   2   the IUMC meetings and recommendations. Id. During each of the three IUMC meetings,

                                   3   Plaintiff’s treatments were evaluated and unanimously approved by the members of the

                                   4   committee. Id. ¶ 67. Specifically, the IUMC meetings and recommendations have been

                                   5   summarized by Dr. Feinberg as follows:

                                   6                  On December 16, 2014, the IUMC met to review Plaintiff’s Sutter
                                                      Coast Hospital Emergency Room records and the orthopedic
                                   7                  surgeon’s evaluation of Plaintiff’s thumb. ([Feinberg Decl., Ex. B at
                                                      Shaw] 101-102[.]) All members of the committee approved the
                                   8                  request for an additional orthopedic evaluation of Plaintiff’s thumb.
                                                      (Id.) The IUMC met a second time at the request of PA Thomas, on
                                   9                  January 21, 2015, and the committee again unanimously approved an
                                                      additional orthopedic evaluation. (Id. [at] 103-104.) At the third
                                  10                  IUMC, on March 4, 2015, after further review of Plaintiff’s x-ray, the
                                                      orthopedic surgeon’s determination that Plaintiff was not a surgical
                                  11                  candidate, and noting Plaintiff was uncooperative with his PCP, the
                                                      committee approved PA Thomas’s request for Plaintiff to be
                                  12                  evaluated by a physical therapist. (Id. [at] 105-106.) During each of
Northern District of California




                                                      the three IUMC meetings, Plaintiff’s treatments were evaluated and
 United States District Court




                                  13                  approved by the members of the committee. (Id. [at] 101-106.)
                                  14   Id.

                                  15                    c. Plaintiff’s 602 Appeals
                                  16          As mentioned above, the State of California provides its inmates and parolees the right to

                                  17   appeal administratively “any departmental decision, action, condition or policy perceived by those

                                  18   individuals as adversely affecting their welfare.” See Cal. Code Regs. tit. 15, § 3084.1(a). The

                                  19   Office of Appeals (“OOA”) receives, reviews, and maintains non-healthcare inmate grievances

                                  20   accepted for a Third Level Review, which is the final review in CDCR’s inmate grievance

                                  21   process. Voong Decl. ¶ 2. Before August 1, 2008, the Office of Appeals received, reviewed, and

                                  22   maintained all final-level reviews of inmate grievances. Id. Effective August 1, 2008, healthcare

                                  23   appeals involving inmate medical, dental, and mental healthcare issues have been processed by

                                  24   CCHCS. Id.

                                  25          Upon receipt by the OOA, non-healthcare inmate grievances concerning the actions of

                                  26   custody staff are logged into a computer database known as the Inmate Appeals Tracking System

                                  27   (“IATS”). Id. ¶ 3. The IATS tracks inmate appeals that have been accepted by the OOA and

                                  28   adjudicated at the third level of review, as well as all appeals that were received and screened out,
                                                                                        22
                                   1   and the reasons the appeals were screened out. Id.

                                   2          Meanwhile, as mentioned above, healthcare appeals are handled separately from

                                   3   grievances concerning the actions of custody staff. Id. ¶ 2. The Health Care Correspondence and

                                   4   Appeals Branch (“HCCAB”), formerly the Inmate Correspondence and Appeals Branch

                                   5   (“ICAB”), is the section of the CCHCS that receives and maintains all healthcare appeals accepted

                                   6   for third-level review and renders decisions on such appeals. Gates Decl. ¶¶ 1-3. All levels of

                                   7   healthcare appeals are tracked through a computer database known as the Health Care Appeals and

                                   8   Risk Tracking System (“HCARTS”). Id. ¶ 4. This system tracks inmate healthcare appeals that

                                   9   are processed by the institutions at the first and second levels of review, as well as those processed

                                  10   by the ICAB and adjudicated at the third level. Id. HCARTS also tracks healthcare appeals that

                                  11   were received and ultimately rejected, and the reason for the rejection. Id. The HCARTS is kept

                                  12   as a regularly conducted activity, and the computer entries are made at or near the time of the
Northern District of California
 United States District Court




                                  13   occurrence by the employee who processes the healthcare appeal. Id.

                                  14          Again, as explained above, in order to exhaust available administrative remedies within

                                  15   this system, a prisoner must proceed through three levels of appeal. See Cal. Code Regs. tit. 15,

                                  16   § 3084.5; Barry v. Ratelle, 985 F. Supp. 1235, 1237 (S.D. Cal. 1997). If an inmate pursues his

                                  17   claims through the third-level review, the inmate has satisfied the administrative remedies

                                  18   exhaustion requirement under § 1997e(a). See id. at 1237-38.

                                  19          According to OOA Chief M. Voong, OOA personnel searched Plaintiff’s appeal file for

                                  20   “any third level inmate appeals properly submitted by [Plaintiff] . . . between December 5, 2014

                                  21   and April 20, 2015, at [PBSP].” Voong Decl. ¶ 4. Meanwhile, HHCAB Chief S. Gates stated that

                                  22   he conducted a review of Plaintiff’s health care appeal history for “any health care

                                  23   appeals/grievances originating from [PBSP] for the period of December 5, 2014 through January

                                  24   31, 2017.” Gates Decl. ¶¶ 8-9. That aforementioned reviews revealed that during the relevant

                                  25   time frames Plaintiff submitted one non-healthcare appeal, log no. PBSP A 1403523, see Voong

                                  26   Decl. ¶ 6, and two healthcare appeals/grievances, log nos. PBSP HC 14028835 and PBSP HC

                                  27   15028879 (originally submitted as PBSP SC 15000714), Gates Decl. ¶ 9. The Court elaborates on

                                  28   these aforementioned relevant appeals/grievances below by including the following summary
                                                                                        23
                                   1   provided by Defendants, as follows:

                                   2
                                                   [(1)] Plaintiff’s First Appeal Log No. PBSP A 1403523
                                   3
                                                     This non-health care appeal only dealt with Defendant Correctional
                                   4                 Officer George’s actions. (Voong Decl. Ex. B.) Here, Plaintiff
                                                     requested that correctional staff honor his medical chrono because he
                                   5                 claimed that medical staff had provided him with a chrono, instructing
                                                     him to utilize his arm sling whenever leaving his cell. (Id.) Plaintiff
                                   6                 asserted that Officer George denied him medical treatment because
                                                     Plaintiff would not take off the sling so he could be placed in waist
                                   7                 chains for his escort to a medical appointment. (Id.) Plaintiff’s
                                                     request to have his appeal processed without delay was granted but
                                   8                 his requests for a special escort and monetary damages were denied
                                                     at the first, second, and third levels of review. (Id.) The denials
                                   9                 clearly stated that Plaintiff was housed in [the ASU], his escort
                                                     required waist restraints, and they observed he had been successfully
                                  10                 escorted in waist restraints with the cast currently on his thumb. (Id.)
                                                     As Plaintiff refused to be restrained properly, he did not attend his
                                  11                 medical appointment, and his request for officers to escort him with
                                                     his arm sling on was denied. (Id.) Plaintiff[’s] appeal was exhausted
                                  12                 on June 15, 2015. (Id.)
Northern District of California
 United States District Court




                                  13               [(2)] Plaintiff’s First Healthcare Appeal Log No. PBSP HC 140[2]8835
                                  14                 In log number PBSP HC 140[2]8835, Plaintiff alleged:
                                                     1) substandard medical care and a serious infection in or around his
                                  15                 compound fracture because Dr. Ikegbu removed his sutures, and
                                                     2) Officer George and RN Fellows’s refusal to honor his alleged
                                  16                 accommodation for using an arm sling during an escort on December
                                                     15, 2014. (Gates Decl. Ex. B.) Plaintiff requested 1) his appeal be
                                  17                 processed without delay, 2) that ASU officers on second watch honor
                                                     the chrono that he wear his arm sling when being escorted in waist
                                  18                 chains, and 3) he receive monetary compensation ($100,000). (Id.)
                                                     The appeal was partially granted at the first level, noting that
                                  19                 Plaintiff’s appeal process had been carried out without delay. (Id.)
                                                     The appeal was denied as to Plaintiff’s chrono (CDCR 7410) for the
                                  20                 temporary use of an arm sling during escorts because waist chains are
                                                     a custody decision, and medical staff could only recommend
                                  21                 physical/movement limitations. (Id.) Plaintiff’s request for monetary
                                                     compensation was also denied as beyond the scope of the
                                  22                 appeals/grievances process. (Id.) Dissatisfied with the responses at
                                                     the first and second levels of review, Plaintiff appealed this grievance
                                  23                 to the third level of review, which was also denied on June 10, 2015.
                                                     (Id.) The Director’s level noted that Plaintiff’s request concerning the
                                  24                 use of waist chains was a custody issue and would not be addressed
                                                     in that appeal. (Id.) Additionally, the Director’s decision noted that
                                  25                 Plaintiff was routinely evaluated and treated by the PCP, orthopedic
                                                     specialist, and nursing staff for an open compound fracture of his right
                                  26                 thumb, and there was no documentation to indicate that medical staff
                                                     refused to honor a medical chrono for his right-arm sling or waist
                                  27                 chains. (Id.)
                                  28
                                                                                       24
                                                    [(3)] Plaintiff’s [Second] Healthcare Appeals, Log Nos. PBSP-SC 1500714
                                   1                [Original] and PBSP HC 15028879 [Re-Submitted]
                                   2                  Plaintiff’s second health care appeal was originally logged as staff
                                                      complaint, log number PBSP-SC 1500714, but resubmitted as PBSP
                                   3                  HC 15028879, with identical requests and facts. (Id. Ex. C.)
                                                      Plaintiff’s appeal requested: 1) a bone specialist assessment of
                                   4                  damage to thumb, 2) reconstruction surgery if needed, 3) claimed that
                                                      Thomas was deliberately indifferent by discontinuing dressing
                                   5                  changes and a spica splint against Dr. Cross’s orders, 4) $100,000,
                                                      and 5) consolidation of this matter with PBPS-A-14-03523. (Id.) On
                                   6                  February 12, 2015, a first level response was issued, noting that Shaw
                                                      was interviewed by RN Fellows on February 2, 2015. (Id.) The
                                   7                  appeal was partially granted, noting that the Institutional Utilization
                                                      Management Committee (IUMC) had approved a follow-up
                                   8                  TeleMedicine Orthopedic visit, which was completed on February 11,
                                                      2015. (Id.) Shaw’s other requests were denied because: 1)
                                   9                  reconstructive surgery was not recommended by the orthopedic
                                                      specialist, 2) the appeal was reviewed and evaluated by the Hiring
                                  10                  Authority and the issues were not deemed to meet the staff complaint
                                                      criteria, 3) there was no evidence to support his claim that health care
                                  11                  staff were deliberately indifferent to his medical needs, 4) monetary
                                                      compensation was beyond the scope of the appeals/grievances
                                  12                  process, and 5) PBPS-A-14-03523 was a custody appeal and cannot
Northern District of California
 United States District Court




                                                      therefore be combined with a health care appeal. (Id.) Dissatisfied
                                  13                  with the first and second level responses, Plaintiff appealed to the
                                                      third level of review, which was also denied on June 10, 2015. (Id.)
                                  14                  The Director’s level decision found no documentation to support
                                                      Plaintiff’s claim regarding substandard medical care and further
                                  15                  concluded that Plaintiff was receiving all treatment deemed medically
                                                      necessary. (Id.)
                                  16
                                       Dkt. 52 at 18-20 (brackets added).
                                  17
                                              C.    Discussion
                                  18
                                                    1. Legal Standard for Summary Judgment
                                  19
                                              Federal Rule of Civil Procedure 56 provides that a party may move for summary judgment
                                  20
                                       on some or all of the claims or defenses presented in an action. Fed. R. Civ. P. 56(a)(1). “The
                                  21
                                       court shall grant summary judgment if the movant shows that there is no genuine dispute as to any
                                  22
                                       material fact and the movant is entitled to judgment as a matter of law.” Id.; see Anderson v.
                                  23
                                       Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The moving party has the burden of
                                  24
                                       establishing the absence of a genuine dispute of material fact. Celotex Corp. v. Catrett, 477 U.S.
                                  25
                                       317, 323 (1986); Fed. R. Civ. P. 56(c)(1)(A) (requiring citation to “particular parts of materials in
                                  26
                                       the record”). The court is only concerned with disputes over material facts and “[f]actual disputes
                                  27
                                       that are irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. It is not the
                                  28
                                                                                        25
                                   1   task of the court to scour the record in search of a genuine issue of triable fact. Keenan v. Allan,

                                   2   91 F.3d 1275, 1279 (9th Cir. 1996). If the moving party meets this initial burden, the burden then

                                   3   shifts to the non-moving party to present specific facts showing that there is a genuine issue for

                                   4   trial. See Celotex, 477 U.S. at 324; Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

                                   5   U.S. 574, 586-87 (1986). If the nonmoving party fails to make this showing, “the moving party is

                                   6   entitled to a judgment as a matter of law.” Celotex, 477 U.S. at 323.

                                   7          The failure to exhaust administrative remedies is an affirmative defense that must be raised

                                   8   in a motion for summary judgment. See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en

                                   9   banc). The defendants have the initial burden to prove “that there was an available administrative

                                  10   remedy, and that the prisoner did not exhaust that available remedy.” Id. at 1172. If the

                                  11   defendants carry that burden, “the burden shifts to the prisoner to come forward with evidence

                                  12   showing that there is something in his particular case that made the existing and generally
Northern District of California
 United States District Court




                                  13   available administrative remedies effectively unavailable to him.” Id. The ultimate burden of

                                  14   proof remains with defendants, however. Id. “If material facts are disputed, summary judgment

                                  15   should be denied, and the district judge rather than a jury should determine the facts.” Id. at 1166.

                                  16          A district court may consider only admissible evidence in ruling on a motion for summary

                                  17   judgment. See Fed. R. Civ. P. 56(e); Orr v. Bank of America, 285 F.3d 764, 773 (9th Cir. 2002).

                                  18          In support of their motion for summary judgment, Defendants have submitted declarations

                                  19   from: OOA Chief Voong; Defendant McLean (former CEO for medical care at PBSP); HCCAB

                                  20   Chief Gates; and Chief Medical Consultant Dr. Feinberg. Dkts. 52-3, 52-4, 52-5, 52-6. As

                                  21   mentioned above, Dr. Feinberg certifies that the documents attached to his declaration are true and

                                  22   correct copies of original documents from Plaintiff’s health record. Feinberg Decl. ¶ 6, Ex. B at

                                  23   Shaw 001-100; Dkt. 52-6 at 32-137. Also attached to Dr. Feinberg’s declaration are the responses

                                  24   at all three levels of appeal to Plaintiff’s healthcare appeal, log no. PBSP HC 15028879. Feinberg

                                  25   Decl. ¶ 60, Ex. C. Meanwhile, the same documents relating to log no. PBSP HC 15028879 are

                                  26   attached to Chief Gates’s declaration, along with the responses at all three levels of appeal to

                                  27   Plaintiff’s other healthcare appeal, log no. PBSP HC 14028835. Gates Decl. ¶¶ 12, 15, Exs. B-C.

                                  28   Chief Gates states that a review of the inmate health care appeals records in the HCARTS database
                                                                                         26
                                   1   was conducted for Plaintiff and attached to his declaration is a copy of the HCARTS health care

                                   2   appeal history printout for Plaintiff. Id. ¶ 8, Ex. A. Chief Gates certifies that the aforementioned

                                   3   documents are true and correct copies of the original documents.12 See id.; Gates Decl. ¶¶ 12, 15,

                                   4   Exs. B-C. Chief Voong states that he conducted a review of the OOA system files to locate any

                                   5   third level inmate appeals between December 5, 2014 and April 20, 2015 properly submitted by

                                   6   Plaintiff, and attached to his declaration is a true and accurate copy of the IATS Printout for

                                   7   Plaintiff. Voong Decl. ¶¶ 4-5, Ex. A. Also attached to his declaration is a true and correct copy of

                                   8   the responses at all three levels of appeal to Plaintiff’s other non-healthcare appeal, log no. PBSP

                                   9   A 1403523. Id. ¶ 6, Ex. B. Because the aforementioned documents have been properly

                                  10   authenticated pursuant to Federal Rule of Evidence 803(6), the Court will consider these

                                  11   documents in connection with Defendants’ motion for summary judgment.

                                  12          Plaintiff has verified his complaint and declaration13 in support of his opposition by
Northern District of California
 United States District Court




                                  13   signing them under penalty of perjury. Dkt. 1 at 1-30; Dkt. 61 at 3-20. However, Plaintiff has not

                                  14   verified his opposition or his “Response to Defendants’ Statement of Undisputed Material Facts In

                                  15   Support of Summary Judgment” because he failed to sign either under penalty of perjury. See

                                  16   Dkts. 61-1, 62. The Court may treat the allegations in the verified complaint and declaration as

                                  17   opposing affidavits to the extent such allegations are based on Plaintiff’s personal knowledge and

                                  18   set forth specific facts admissible in evidence. See Schroeder v. McDonald, 55 F.3d 454, 460 &

                                  19   nn.10-11 (9th Cir. 1995) (treating a plaintiff’s verified complaint as opposing affidavit where,

                                  20   even though verification not in conformity with 28 U.S.C. § 1746, he stated under penalty of

                                  21   perjury that contents were true and correct, and allegations were not based purely on his belief but

                                  22

                                  23
                                              12
                                                 Defendant McLean, who conducted the second level review of Plaintiff’s healthcare
                                       appeals, has attached the same exact documents as Chief Gates. McLean Decl. ¶¶ 5-6, Exs. A-C.
                                  24          13
                                                 Defendants have filed a separate objection to Plaintiff’s declaration supporting his
                                  25   opposition based on several grounds, including that “affidavits like Plaintiff’s that set forth
                                       ultimate facts and conclusions of law based upon hearsay and conclusory, self-serving,
                                  26   unsubstantiated or irrelevant allegations, cannot defeat a motion for summary judgment.” Dkt. 64
                                       at 8. The Court notes Defendants’ objection and stresses that it only considers Plaintiff’s
                                  27   allegations in his declaration to the extent such allegations are based on his personal knowledge
                                       and set forth specific facts admissible in evidence. See Schroeder, 55 F.3d at 460 & nn.10-11.
                                  28   Further, the Court may, in this Order, refer to Plaintiff’s verified declaration in support of his
                                       opposition as his “declaration/opposition” or cite to it as “Pl. Decl.”
                                                                                          27
                                   1   on his personal knowledge). Also attached to Plaintiff’s complaint and opposition are medical

                                   2   records and appeal responses that are mostly similar to those attached to the declarations of Chief

                                   3   Voong, Chief Gates, and Dr. Feinberg. See Dkt. 63. As these documents are evidence already

                                   4   considered in connection with the summary judgment motion, the Court will also consider the

                                   5   same documents submitted by Plaintiff.

                                   6                2. Analysis
                                   7                    a. Retaliation Claim Against Defendant Thomas
                                   8          Plaintiff claims that Defendant Thomas’s actions of discontinuing his February 24, 2015

                                   9   medical follow-up were retaliatory because Plaintiff filed an administrative grievance against her.

                                  10   Dkt. 1 at 14, 26. Defendants claim that the prison has no record of this First Amendment claim

                                  11   showing that it has been exhausted at the final level of review. Dkt. 52 at 26. Defendants argue

                                  12   that Plaintiff’s claim remains unexhausted because he never submitted it to, nor received a
Northern District of California
 United States District Court




                                  13   substantive decision by the final level of review as required by prison regulations. Id. Therefore,

                                  14   Defendants argue that they are entitled to summary judgment based on Plaintiff’s failure to

                                  15   exhaust his administrative remedies. Id.

                                  16          In support of Defendants’ argument that Plaintiff’s First Amendment claim is unexhausted,

                                  17   Defendants submit evidence that the non-healthcare appeal submitted by Plaintiff does not grieve

                                  18   the First Amendment claim against Defendant Thomas. Specifically, during the time frame at

                                  19   issue, Plaintiff submitted one non-healthcare appeal to the OOA that was accepted by and received

                                  20   a decision from the OOA—log no. PBSP A 1403523. Voong Decl. ¶¶ 6-7; Exs. A, B. Also

                                  21   during the relevant time frame, Plaintiff submitted two healthcare appeals/grievances, log nos.

                                  22   PBSP HC 14028835 and PBSP HC 15028879 (originally PBSP SC 15000714). Gates Decl. ¶ 9.

                                  23   But Defendants argue that none of these appeals concerned allegations relating to Plaintiff’s claim

                                  24   that Defendant Thomas allegedly retaliated against him for filing grievances. See Dkt. 52 at 26;

                                  25   see also Voong Decl. ¶¶ 5-7, Exs. A-B; Gates Decl. ¶¶ 9-17, Exs. A-C.

                                  26          The Court has reviewed the aforementioned appeals—log nos. PBSP A 1403523, PBSP

                                  27   HC 14028835, PBSP HC 15028879—and agrees with Defendants’ assessment that Plaintiff failed

                                  28   to mention anything about Defendant Thomas’s allegedly retaliatory conduct. See id. Nowhere
                                                                                        28
                                   1   does the Director’s level reviewer in any of the aforementioned appeals handle Plaintiff’s

                                   2   retaliation claim against Defendant Thomas. Id. A grievant must utilize all steps of the grievance

                                   3   process made available by the prison so that it can reach the merits of the complaint. Woodford,

                                   4   548 U.S. at 90. Here, the record shows that Plaintiff failed to exhaust his administrative remedies

                                   5   as to his retaliation claim against Defendant Thomas. See Griffin v. Arpaio, 557 F.3d 1117, 1120

                                   6   (9th Cir. 2009) (no exhaustion where grievance complaining of upper bunk assignment failed to

                                   7   allege, as the complaint had, that nurse had ordered lower bunk but officials disregarded that

                                   8   order).

                                   9             Meanwhile, in his sworn declaration, Plaintiff argues that he “did not fail to exhaust [his]

                                  10   first amendment retaliation claim against [Defendant] Thomas.” Dkt. 61; Pl. Decl. ¶ 47. Plaintiff

                                  11   points out that in one of his healthcare appeals, log no. PBSP HC 15028879, he presented the

                                  12   claim that “the numerous and capricious medical decisions regarding [Plaintiff’s] healthcare
Northern District of California
 United States District Court




                                  13   treatment were vindictive, unprofessional, and illustrate a showing [of] deliberate indifference.”

                                  14   Id. He further points out that when he submitted his appeal to the third level of review after being

                                  15   dissatisfied with the conclusions reached at the second level of review, he stated as follows: “For

                                  16   all the reason[s] listed herein, [b]ut not limited to, every allegation and complaint that I have raised

                                  17   throughout the appeals process is being re-stated here.” Id.

                                  18             The healthcare appeal that Plaintiff seems to be relying on, log no. PBSP HC 15028879,

                                  19   was submitted on January 12, 2015. Gates Decl. ¶ 13. It was originally logged as a staff

                                  20   complaint, log no. PBSP SC 1500714, but it was resubmitted as a healthcare appeal, log no. PBSP

                                  21   HC 15028879, with identical requests and facts. Id. In this healthcare appeal, Plaintiff stated that

                                  22   the purpose of his appeal was “poor medical treatment and negligence,” and he requested: 1) a

                                  23   bone specialist to assess the permanent damage to his thumb; 2) reconstruction surgery if needed;

                                  24   3) monetary compensation in the amount of $100,000 for the “pain [he has] been made to suffer

                                  25   due to [Defendant] Thomas[’s] negligence and deliberate indifference to [his] treatment needs;

                                  26   (4) consolidation of this matter with his other non-healthcare appeal, log no. PBSP-A-14-03523.

                                  27   Id., Ex. B; Dkt. 52-5 at 26-27. On February 12, 2015, at the first level of review, the reviewer

                                  28   determined that it was a healthcare appeal and it could not be combined with log no. PBSP-A-14-
                                                                                           29
                                   1   03523 because log no. PBSP-A-XX-XXXXXXX was a “custody [or non-healthcare] appeal.” Gates

                                   2   Decl., Ex. B; Dkt. 52-5 at 29. In addition, “the appeal was reviewed and evaluated by the Hiring

                                   3   Authority and the issues were deemed not to meet the Staff Complaint criteria.” Id. Furthermore,

                                   4   the reviewer found “no evidence to support [Plaintiff’s] claim that health care staff [was] being

                                   5   deliberately indifferent to [his] medical needs.” Id. The reviewer “partially granted” the appeal

                                   6   because the IUMC “approved a follow-up TeleMedicine Orthopedic visit which was completed on

                                   7   February 11, 2015,” and “Dr. Cross requested an X-ray of [Plaintiff’s] right thumb, which was

                                   8   completed the same day.” Id. Finally, Plaintiff’s requests for reconstructive surgery and monetary

                                   9   compensation were denied. Id.

                                  10          As the Court has found above, the record does not show that there were any retaliation

                                  11   claims or allegations of retaliation against Defendant Thomas in log no. PBSP HC 15028879.

                                  12   Gates Decl., Ex. B. Moreover, even if Plaintiff claims in a conclusory fashion that he raised such
Northern District of California
 United States District Court




                                  13   a claim in the upper levels of review, a new claim not previously presented at the first level of

                                  14   appeal is improper. See Cal Code Regs., tit. 15 § 3084.6(b)(16) (An appeal may be rejected if

                                  15   “[t]he appeal issue or complaint emphasis has been changed at some point in the process to the

                                  16   extent that the issue is entirely new, and the required lower levels of review and assessment have

                                  17   thereby been circumvented.”) Thus, the Court finds that Plaintiff’s reliance on vague statements

                                  18   made after the appeal was filed (in response to his dissatisfaction of the second level of review)

                                  19   are not sufficient to show that his retaliation claim was exhausted.

                                  20          The Court further notes that even if Plaintiff had raised his retaliation claim as an

                                  21   additional issue in log no. PBSP HC 15028879, such a retaliation claim would have been likely

                                  22   screened out as a separate issue from his claim relating to alleged “poor medical treatment.”

                                  23   According to state regulations, each inmate appeal is limited to one issue or related set of issues.

                                  24   Cal. Code Regs. tit. 15, § 3084.2(a)(1). “The inmate . . . shall not combine unrelated issues on a

                                  25   single appeal form for the purpose of circumventing appeal filing requirements. Filings of appeals

                                  26   combining unrelated issues shall be rejected and returned to the appellant by the appeals

                                  27
                                              14
                                  28            As explained above, log no. PBSP A 1403523 concerned a grievance against Defendant
                                       George for allegedly denying Plaintiff medical treatment. Voong Decl. ¶ 6; Ex. B.
                                                                                       30
                                   1   coordinator with an explanation that the issues are deemed unrelated and may only be submitted

                                   2   separately.” Id. Nevertheless, the Court notes that the prison did not even acknowledge that such

                                   3   an issue was brought up log no. PBSP HC 15028879; therefore, there were no issues to screen out.

                                   4   See Gates Decl., Ex. B.

                                   5          In sum, Defendants met their initial burden as the moving party by setting forth evidence

                                   6   to demonstrate Plaintiff’s non-exhaustion, specifically by conducting a search of the CDCR’s

                                   7   records and finding no grievances submitted to the Director’s level by Plaintiff concerning his

                                   8   retaliation claim. See Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). Defendants,

                                   9   relying on declarations of OOA Chief Voong and HCCAB Chief Gates, argue that none of the

                                  10   appeals Plaintiff submitted at the third level of review (during the relevant time frame) claim that

                                  11   Defendant Thomas retaliated against Plaintiff for filing grievances. See Voong Decl. ¶¶ 6-7;

                                  12   Gates Decl. ¶ 17. Under Albino, Defendants have therefore proven that there was an available
Northern District of California
 United States District Court




                                  13   administrative remedy and that Plaintiff did not exhaust that available remedy. See Paramo, 775

                                  14   F.3d at 1191.

                                  15          Upon the burden shifting to Plaintiff, in regards to his retaliation claim, he has failed to

                                  16   show that “there is something particular in his case that made the existing and generally available

                                  17   administrative remedies effectively unavailable to him by ‘showing that the local remedies were

                                  18   ineffective, unobtainable, unduly prolonged, inadequate, or obviously futile.’” Id. As mentioned

                                  19   above, Plaintiff merely relies on log no. PBSP HC 15028879 as proof of exhaustion, but his

                                  20   reliance is unwarranted because the retaliation issue was not presented in that appeal. Thus, the

                                  21   aforementioned evidence presented by Plaintiff is insufficient to defeat Defendants’ motion for

                                  22   summary judgment as to his retaliation claim. Meanwhile, the evidence produced by the

                                  23   Defendants is sufficient to carry their ultimate burden of proof in light of Plaintiff’s verified

                                  24   factual allegations.

                                  25          The record in this case demonstrates that Plaintiff had the opportunity and ability to

                                  26   properly exhaust the aforementioned retaliation claim but failed to do so. Accordingly, the Court

                                  27   GRANTS Defendants’ motion for summary judgment as to the retaliation claim against Defendant

                                  28
                                                                                          31
                                   1   Thomas, which is subject to dismissal without prejudice.15 See McKinney v. Carey, 311 F.3d

                                   2   1198, 1200-01 (9th Cir. 2002) (proper course in claims dismissed due to failure to exhaust

                                   3   administrative remedies is dismissal without prejudice to refiling).

                                   4                       b. Deliberate Indifference to Medical Needs Claim
                                   5          The Eighth Amendment protects prisoners from inhumane conditions of confinement.

                                   6   Farmer v. Brennan, 511 U.S. 825, 832 (1994). The government has an “obligation to provide

                                   7   medical care for those whom it is punishing by incarceration,” and failure to meet that obligation

                                   8   can constitute an Eighth Amendment violation cognizable under section 1983. Estelle v. Gamble,

                                   9   429 U.S. 97, 103-105 (1976).

                                  10          In order to prevail on an Eighth Amendment claim for inadequate medical care, a plaintiff

                                  11   must show “deliberate indifference” to his “serious medical needs.” Estelle, 429 U.S. at 104.

                                  12   “This includes ‘both an objective standard—that the deprivation was serious enough to constitute
Northern District of California
 United States District Court




                                  13   cruel and unusual punishment—and a subjective standard—deliberate indifference.’” Colwell v.

                                  14   Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (citation omitted).

                                  15          To meet the objective element of the standard, a plaintiff must demonstrate the existence of

                                  16   a serious medical need. Estelle, 429 U.S. at 104. A “serious medical need[]” exists if the failure

                                  17   to treat a prisoner’s condition could result in further significant injury or the “[u]nnecessary and

                                  18   wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992) (citing

                                  19   Estelle, 429 U.S. at 104), overruled in part on other grounds by WMX Techs., Inc. v. Miller, 104

                                  20   F.3d 1133, 1136 (9th Cir. 1997) (en banc). The existence of an injury that a reasonable doctor or

                                  21   patient would find important and worthy of comment or treatment; the presence of a medical

                                  22   condition that significantly affects an individual’s daily activities; or the existence of chronic and

                                  23   substantial pain are examples of indications that a prisoner has a “serious” need for medical

                                  24   treatment. McGuckin, 974 F.2d at 1059-60 (citing Wood v. Housewright, 900 F.2d 1332, 1337-41

                                  25   (9th Cir. 1990)).

                                  26
                                  27          15
                                                  The Court’s decision to grant Defendants’ motion for summary judgment as to the
                                  28   retaliation claim against Defendant Thomas on the grounds that it is unexhausted obviates the
                                       need to consider any of their alternative arguments as to this claim.
                                                                                       32
                                   1          To satisfy the subjective element, the plaintiff must show that “the official knows of and

                                   2   disregards an excessive risk to inmate health or safety; the official must both be aware of facts

                                   3   from which the inference could be drawn that a substantial risk of serious harm exists, and he must

                                   4   also draw the inference.” Farmer, 511 U.S. at 837. A plaintiff must establish that the course of

                                   5   treatment the doctors chose was “medically unacceptable under the circumstances” and that they

                                   6   embarked on this course in “conscious disregard of an excessive risk to [the plaintiff’s] health.”

                                   7   See Toguchi v. Chung, 391 F.3d 1051, 1058-60 (9th Cir. 2004) (citing Jackson v. McIntosh, 90

                                   8   F.3d 330, 332 (9th Cir. 1996)). A claim of mere negligence related to medical problems, or a

                                   9   difference of opinion between a prisoner patient and a medical doctor, is not enough to make out a

                                  10   violation of the Eighth Amendment. Id.

                                  11          Here, as mentioned above, Plaintiff alleges that from December 6, 2014 through mid-April

                                  12   2015, he suffered “unnecessary pain and suffering” in his fractured right thumb due to
Northern District of California
 United States District Court




                                  13   Defendants’ failure to properly treat it. Dkt. 1 at 6, 7-8, 12, 15-16. Plaintiff claims that his injured

                                  14   right thumb initially required re-setting as well as a spica splint and, subsequently, he had to take

                                  15   because his thumb became infected. Id. Finally, he alleges that extensive physical therapy is now

                                  16   necessary in order to get the full range of motion in his thumb back. Id. Thus, Plaintiff claims

                                  17   that Defendants failed to provide adequate medical treatment for the compound fracture in his

                                  18   right thumb and subsequent infection. Dkt. 1 at 6-16. Specifically, Plaintiff claims he was denied

                                  19   the following requests: (1) to have his wound cleansed by Defendants Hansen, George, and

                                  20   Fellows; (2) to be treated in a timely manner with an effective course of antibiotics by Defendants

                                  21   Risenhoover, Ikegbu, Dorfman, Adam, Thomas, Sayre, Venes, and Alpaugh; (3) to be transported

                                  22   to a medical appointment, with or without having to remove his arm sling so that he could be

                                  23   double cuffed, by Defendants George and Fellows; (4) to have the blood work done (as ordered by

                                  24   Defendant Ikegbu) by Defendants George and Fellows; (5) to retain possession of the arm sling

                                  25   and spica splint as part of his ongoing medical treatment plan by Defendants Ikegbu, Thomas,

                                  26   Jacobsen, and Mclean; (6) to place back on the spica splint after x-rays showed his thumb was still

                                  27   in the infancy stages of healing by Defendants Thomas and Jacobsen; (7) to be provided effective

                                  28   follow-up care by Defendant Thomas and extensive physical therapy by Defendants Jacobsen and
                                                                                         33
                                   1   Thomas; and (8) to have his request for a surgical intervention taken seriously, if not otherwise

                                   2   granted, by Defendant Ikegbu. See id.

                                   3          While Defendants seem to concede that, as alleged, Plaintiff’s injuries to his thumb may

                                   4   rise to the level of a serious medical need, they argue that no evidence exists to show that

                                   5   Defendants acted with “deliberate indifference” to that need. Dkt. 52 at 21-25. Defendants argue

                                   6   that Plaintiff cannot establish that any Defendant was deliberately indifferent to his serious

                                   7   medical needs because, for those Defendants who treated and evaluated Plaintiff or reviewed his

                                   8   PCP’s recommendations and orders, the evidence shows that their decisions were properly based

                                   9   on their evaluation and treatment of Plaintiff, his medical records and diagnostic tests, and

                                  10   applicable prison healthcare guidelines. Id. at 22 (citing Feinberg Decl. ¶ 68). Specifically,

                                  11   Defendants argue that the “undisputed admissible evidence shows” as follows:

                                  12                  1) Plaintiff received appropriate antibiotics and pain medications;
Northern District of California




                                                      2) there is no evidence of Plaintiff’s thumb being infected; 3) the
 United States District Court




                                  13                  discontinuation of Plaintiff’s arm-sling and spica splint were
                                                      medically justifiable and there is no evidence Plaintiff suffered any
                                  14                  additional injury as a result of their discontinuations; 4) Defendants
                                                      were not deliberately indifferent to his medical needs on December
                                  15                  15, 2014 when Plaintiff refused to cuff-up for his escort to medical;
                                                      5) Defendant PA Thomas was not deliberately indifferent or
                                  16                  retaliatory in her actions on February 24, 2015; and 6) it was not
                                                      medically necessary for Plaintiff to obtain further specialty
                                  17                  evaluations, reconstructive surgery on his thumb, or hundreds of
                                                      hours of physical therapy because his thumb injury had healed with
                                  18                  an appropriate and acceptable alignment.
                                  19   Id.

                                  20          As mentioned above, a prison official is deliberately indifferent if he or she knows that a

                                  21   prisoner faces a substantial risk of serious harm and disregards that risk by failing to take

                                  22   reasonable steps to abate it. Farmer, 511 U.S. at 837. In order to establish deliberate indifference,

                                  23   a plaintiff must show a purposeful act or failure to act on the part of the defendant and a resulting

                                  24   harm. McGuckin, 974 F.2d at 1060. Such indifference may appear when prison officials deny,

                                  25   delay, or intentionally interfere with medical treatment, or it may be shown in the way in which

                                  26   prison officials provided medical care. See id. at 1062.

                                  27          To the extent that Plaintiff’s claim amounts to medical malpractice or an allegation that

                                  28   Defendants were negligent in providing treatment, his allegations do not support an Eighth
                                                                                         34
                                   1   Amendment claim. See Franklin v. State of Or., State Welfare Div., 662 F.2d 1337, 1344 (9th Cir.

                                   2   1981); Toguchi, 391 F.3d at 1060; McGuckin, 974 F.2d at 1059 (mere negligence in diagnosing or

                                   3   treating a medical condition, without more, does not violate a prisoner’s Eighth Amendment

                                   4   rights); O’Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir. 1990) (repeatedly failing to satisfy

                                   5   requests for aspirins and antacids to alleviate headaches, nausea, and pains is not constitutional

                                   6   violation; isolated occurrences of neglect may constitute grounds for medical malpractice but do

                                   7   not rise to level of unnecessary and wanton infliction of pain). Despite Plaintiff’s claim that

                                   8   Defendants failed to provide adequate medical treatment for the compound fracture in his right

                                   9   thumb and subsequent infection, Defendants have submitted a verified declaration from their

                                  10   medical expert, Dr. Feinberg, indicating that Plaintiff’s conditions and complaints were treated

                                  11   continuously based upon the medical evidence as well as the judgment of the medical providers.

                                  12   See Feinberg Decl. ¶¶ 5-67.
Northern District of California
 United States District Court




                                  13          The Court will now analyze each stage of the treatment of Plaintiff’s thumb injury,

                                  14   beginning with claims against Defendants who provided the initial treatment immediately after his

                                  15   thumb injury and ending with the claims related to the IUMC, which reviewed the requests for

                                  16   services pertaining to Plaintiff’s medical care. At each stage, the Court will determine whether or

                                  17   not a reasonable trier of fact could find that Defendants’ decisions were “‘medically unacceptable

                                  18   under the circumstances’” and done “‘in conscious disregard of an excessive risk to [Plaintiff’s]

                                  19   health.’” Toguchi, 391 F.3d at 1058.

                                  20          Defendants argue that the medical records show that they acted in accordance with their

                                  21   professional duties to prescribe timely and appropriate antibiotics, as well as wound care and

                                  22   dressing changes. Dkt. 52 at 22-23; Feinberg Decl. ¶¶ 38, 41. Defendants further argue that,

                                  23   contrary to Plaintiff’s allegations, there is no medical evidence that his thumb was infected. Id.

                                  24   ¶ 42. Defendants have relied on their medical expert, Dr. Feinberg, who opined that it was a

                                  25   testament to the coordinated and effective healthcare Plaintiff received in the often unhygienic

                                  26   environment of a prison that an infection was successfully prevented. Id. Soon after the incident

                                  27   occurred, Plaintiff was sent to an outside hospital, and his wound was properly cleaned by the

                                  28   emergency room personnel. Id. ¶ 37. Following surgery, the splint and sterile dressing could not
                                                                                        35
                                   1   be removed and had to be kept dry for several days to protect the incision and the surgical

                                   2   reconstruction. Id. Moreover, Defendants point out that nurses cannot perform wound care

                                   3   without orders from a physician to do so. Id. ¶ 42. Defendants argue that there is extensive

                                   4   nursing documentation of wound care once physician’s orders were issued. Id. They add that all

                                   5   of Plaintiff’s thumb x-rays after Defendant Ikegbu’s wound exploration were noted by the

                                   6   radiologists to show alignment unchanged when compared with prior post-reduction films, and to

                                   7   show acceptable alignment per Orthopedic Specialist Dr. Cross. Id. ¶ 41.

                                   8          In this case, the Court has outlined both Plaintiff’s and Defendants’ versions of the facts

                                   9   above. Viewing the evidence in the light most favorable to Plaintiff, the Court finds no genuine

                                  10   dispute exists as to any material fact relating to Plaintiff’s claim of deliberate indifference against

                                  11   Defendants, as explained below.

                                  12                        1) Claims Relating to Initial Treatment of Thumb Injury
Northern District of California
 United States District Court




                                  13          Defendant Ikegbu, who was the first medical provider Plaintiff saw at the clinic

                                  14   immediately following his injury on December 5, 2014, ordered the application a sterile dressing

                                  15   and urgent transport to the UTA for further assessment and treatment. Pl. Decl. ¶ 7. While

                                  16   Plaintiff claims that medical staff did not clean his thumb with “normal saline,” he acknowledges

                                  17   that medical staff “poured a water-like substance on the exposed flesh and bone in [his] thumb”

                                  18   prior to dressing it. Id. ¶ 5. Meanwhile, Plaintiff does not dispute that he was immediately rushed

                                  19   to UTA and then Sutter Coast Hospital (as ordered by Defendant Sayre) to treat his injured thumb.

                                  20   Id. ¶ 7. Thus, no reasonable trier of fact could find that Defendants Ikegbu and Sayre acted with

                                  21   deliberate indifference to Plaintiff’s medical needs during their initial encounter after Plaintiff’s

                                  22   thumb injury.

                                  23          After Plaintiff returned to PBSP from the hospital on December 5, 2014, Plaintiff claims

                                  24   that Defendants Thomas’s and Fellows’ actions or failure to act led to a three-day delay in

                                  25   receiving his antibiotics and pain medication and a four-day delay in having his dressing replaced.

                                  26   Pl. Decl. ¶¶ 14, 17. As a result, Plaintiff claims his thumb became infected. Id. ¶ 17. Plaintiff

                                  27   also claims that the temporary “spica ‘like’ splint” that [Defendant] Venes created to replace the

                                  28   metal foam thumb splint “was not sufficient enough to keep the set in my fractured thumb
                                                                                          36
                                   1   stabilized.” Id. First, as mentioned above, Plaintiff seems to take issue with the fact that medical

                                   2   personnel did not clean the “filth on [his] right hand and near the si[te] of [his] compound

                                   3   fracture.” Id. ¶ 10. However, even if Defendants Thomas and Fellows delayed giving Plaintiff his

                                   4   medication and failed to clean the “filth” around his wound and even if Defendant Venes’s

                                   5   temporary splint was “not sufficient,” such claims amount only to negligence in providing

                                   6   treatment and does not support a claim of deliberate indifference. See Farmer, 511 U.S. at 835.

                                   7   Negligence and even gross negligence are not enough to amount to an Eighth Amendment

                                   8   violation. See id. Furthermore, even if Plaintiff suffered an infection as a result of the failure to

                                   9   clean the area around his wound, his medical records indicate that his complaints were not

                                  10   unheeded by Defendants, who continued to give him follow-up care according to his medical

                                  11   needs by giving him antibiotics and eventually cleaning the “filth” and covering his would with

                                  12   clean dressing. The medical records also show that on December 9, 2014, Defendant Venes
Northern District of California
 United States District Court




                                  13   attempted to create the temporary spica splint to better fit his thumb, and that three days later, on

                                  14   December 12, 2014, Dr. Venes created a spica splint and applied it to Plaintiff’s thumb. Feinberg

                                  15   Decl. ¶¶ 14, 16. Even though Plaintiff takes issue with the inadequacy of the new spica splint, see

                                  16   Pl. Decl. ¶ 19, Plaintiff’s difference of opinion with respect to treatment, without more, is not

                                  17   sufficient to state a § 1983 claim, see Franklin, 662 F.2d at 1344. Therefore, the Court finds that

                                  18   no reasonable jury could conclude that Defendants Thomas, Fellows and Venes were deliberately

                                  19   indifferent because while their actions delayed treatment (amounting to negligence), they did not

                                  20   deny treatment of Plaintiff’s serious medical needs. Cf. Ortiz v. City of Imperial, 884 F.2d 1312,

                                  21   1314 (9th Cir. 1989) (summary judgment reversed where medical staff and doctor knew of head

                                  22   injury, disregarded evidence of complications to which they had been specifically alerted and,

                                  23   without examination, prescribed contraindicated sedatives).

                                  24                        2) Claim Relating to Refusal to Transport Plaintiff to December 15,
                                                               2014 Medical Appointment Due to Failure to Remove Arm Sling
                                  25
                                              Plaintiff claims that Defendants George and Fellows acted with deliberate indifference by
                                  26
                                       denying him the opportunity to be transported to a December 15, 2014 medical appointment
                                  27
                                       because they would not escort him without his arm sling. Pl. Decl. ¶¶ 27-29. As a result, Plaintiff
                                  28
                                                                                         37
                                   1   could not have certain blood work done on December 15, 2014, as ordered by Defendant Ikegbu.

                                   2   Id., Ex. K; Dkt. 63 at 36. It seems that Plaintiff initially claimed that the December 15, 2014 was

                                   3   an appointment related to his thumb. See Pl. Decl. ¶ 26. However, according to the December 14,

                                   4   2014 discharge instructions, he was scheduled only for a blood draw on December 15, 2014. Id.,

                                   5   Ex. K; Dkt. 63 at 36; Feinberg Decl. ¶ 43; Ex. B at Shaw 047.

                                   6          Defendants argue that Defendant George’s reaction of refusing to transport Plaintiff on

                                   7   December 15, 2014—after Plaintiff allegedly insisted that he could not be escorted without his

                                   8   arm sling—was not a denial of medical treatment or care. Dkt. 52 at 23 (citing Feinberg Decl.

                                   9   ¶¶ 43-45). Defendants point out that according to the chrono issued by Defendant Ikegbu, she did

                                  10   not intend for Plaintiff to wear the arm sling at all times because the chrono also included a

                                  11   requirement for Plaintiff to have “increased cuffing distance between his hands and behind his

                                  12   back, which is incompatible with wearing a sling during escorts.” Id. at 23 (citing Feinberg Decl.
Northern District of California
 United States District Court




                                  13   ¶ 44; Ex. B at Shaw 050). Defendants further argue that no evidence exists showing that Plaintiff

                                  14   needed to be in a sling during the escort to his scheduled treatments. Id. Moreover, Defendants

                                  15   clarify that Plaintiff’s allegation that Defendants George and Fellows were deliberately indifferent

                                  16   on December 15, 2014 was based on Plaintiff’s misbelief that the appointment was for a wound

                                  17   cleaning and dressing change, “but in fact, the follow-up appointment was for unrelated lab work

                                  18   and a check of his vital signs.” See Feinberg Decl. ¶ 43. Defendants argue that “Defendant

                                  19   George was not deliberately indifferent when he informed Plaintiff, who was housed in the ASU,

                                  20   that he would not be escorted unless he agreed to remove his sling and be properly restrained.”

                                  21   Dkt. 52 at 23 (citing Feinberg Decl. ¶ 45). They also argue that Defendant Fellows did not act

                                  22   with deliberate indifference when she informed Plaintiff that “he did not need his sling during the

                                  23   escort and then documented Plaintiff’s refusals to attend his scheduled treatments because he

                                  24   refused to be properly restrained during the escort.” Id. at 23-24.

                                  25          The Court notes that Defendant George’s only involvement in this action is his alleged

                                  26   refusal to transport Plaintiff to his December 15, 2014 appointment. And it seems that Plaintiff’s

                                  27   related allegation against Defendant Fellows involves her refusal to allow Plaintiff to be

                                  28   transported to that appointment and her alleged fabricated accusations that Plaintiff’s actions were
                                                                                        38
                                   1   deemed a medical refusal. However, the record shows that the appointment was not related to

                                   2   Plaintiff’s need for a dressing change, but instead it was for routine blood work. See Dkt. 63 at

                                   3   36; Feinberg Decl. ¶ 43; Ex. B at Shaw 047. Even if Defendants George’s and Fellows’s actions

                                   4   specifically caused Plaintiff some harm, no reasonable trier of fact could conclude that these

                                   5   Defendants purposefully acted with deliberate indifference to Plaintiff's serious medical needs.

                                   6   Plaintiff’s allegations amount at most to negligence. Again, as mentioned above, negligence and

                                   7   even gross negligence are not enough to amount to an Eighth Amendment violation. See Farmer,

                                   8   511 U.S. at 835.

                                   9                        3) Claims Relating to Defendant Thomas’s Discontinuation of Plaintiff’s
                                                               Arm Sling and Spica Splint
                                  10
                                              Plaintiff claims that Defendant Thomas’s “discontinuation of [his] arm sling and spica
                                  11
                                       splint were not medically justifiable and there is evidence that [he] suffered additional injury as a
                                  12
Northern District of California




                                       result of their discontinuations.” Pl. Decl. ¶ 63. Plaintiff argues that Defendant Thomas’s
 United States District Court




                                  13
                                       decision to discontinue the arm sling was not “because the defendant sincerely believed Plaintiff
                                  14
                                       no longer needed it for medical reasons, but to appease custodial edict.” Dkt. 1 at 11. He also
                                  15
                                       claims that Defendant Thomas’s order to discontinue his spica splint “one month ahead of the
                                  16
                                       recommended date” was “based on Plaintiff’s race.” Id. at 12.
                                  17
                                              Defendants argue that “Plaintiff’s arm sling was not medically necessary, and there is no
                                  18
                                       medical evidence to suggest [Defendant] Thomas’s decision to remove the spica splint was
                                  19
                                       medically inappropriate, deliberately indifferent, or caused Plaintiff any further injury.” Dkt. 52 at
                                  20
                                       23 (citing Feinberg Decl. ¶¶ 46, 54). As mentioned above, Defendants point out that the chrono
                                  21
                                       issued by Defendant Ikegbu also indicated the Plaintiff needed to have “an increased cuffing
                                  22
                                       distance between his hands and behind his back,” which means that she did not intend for Plaintiff
                                  23
                                       to wear the arm sling at all times.” Id. at 23 (citing Feinberg Decl. ¶ 44; Ex. B at Shaw 050).
                                  24
                                       Furthermore, Defendants argue that under section 3354 of Title 15 of the California Code of
                                  25
                                       Regulations, inmates may not demand particular medication, diagnostic evaluation, or course of
                                  26
                                       treatment. Id. at 24. Section 3354 specifically states, “Only facility-employed health care staff,
                                  27
                                       contractors paid to perform health services for the facility, or persons employed as health care
                                  28
                                                                                         39
                                   1   consultants shall be permitted within the scope of their licensures, to diagnose illness or prescribe

                                   2   medication and health care treatment for inmates. No other personnel or inmate may do so.” Cal.

                                   3   Code Regs., tit. 15 § 3354(a). Thus, Defendant contend that “[w]ithout evidence to show the

                                   4   discontinuation of the sling or the splint were medically inappropriate, Defendants could not have

                                   5   been deliberately indifferent to Plaintiff’s care.” Dkt. 52 at 24. Finally, Defendants point out that

                                   6   “[o]ne of the primary purposes of follow-up visits is for a clinician to reassess a patient’s current

                                   7   condition and make adjustments to the treatment plan accordingly,” see Feinberg Decl. ¶ 46, and

                                   8   they claim that is “precisely what Defendant Thomas did when she discontinued the arm sling on

                                   9   December 16 and spica splint on December 30, 2014.” Id., Feinberg Decl. ¶¶ 46, 52.

                                  10          Plaintiff has not established a triable issue of fact that Defendant Thomas was deliberately

                                  11   indifferent to Plaintiff’s thumb injury when she discontinued the arm sling and spica splint.

                                  12   According to Defendant Thomas’s physician’s progress notes dated December 16, 2014,
Northern District of California
 United States District Court




                                  13   Plaintiff’s “7410 [chrono] [was] updated to discontinue the [arm] sling” because “[t]his is not

                                  14   indicated for a thumb fx [fracture].” Feinberg Decl. ¶ 46, Ex. B at Shaw 055. The Court notes

                                  15   that a few weeks later, Defendant Thomas drafted physician’s progress notes dated December 30,

                                  16   2014, which indicated that there was no medical need for the spica splint, stating as follows:

                                  17                  No [inmate] encounter. [Plaintiff]has his last dressing change to right
                                                      thumb s/p [status post] compound fx [fracture] scheduled for
                                  18                  12/30/14. Per the RN wound is closed & healing well. I was in the
                                                      same exam room today during the dressing change. Pt [patient]
                                  19                  denied any pain. Will dc [discontinue] the dressing changes
                                                      completely. Remove the Thumb spica and order ACE wrap only to
                                  20                  support the thumb. RN can show pt [patient] how to wrap. He has
                                                      repeat xray ordered and pending.
                                  21
                                       Feinberg Decl. ¶ 52, Ex. B at Shaw 073. While Plaintiff argues that his spica splint was discarded
                                  22
                                       on January 9, 2015 when his repeat x-rays of his thumb were taken. Pl. Decl. ¶ 43. Plaintiff
                                  23
                                       argues the “decision to prematurely remove [his] spica splint evinces a blatant showing of
                                  24
                                       deliberate indifference to [his] medical needs and treatment pla[]n.” Dkt. 1 at 12.
                                  25
                                              Plaintiff’s personal disagreement with the Defendant Thomas’s decisions to discontinue
                                  26
                                       the arm sling and spica splint is insufficient to establish deliberate indifference for an Eighth
                                  27
                                       Amendment claim. Plaintiff’s subjective belief—that the discontinuation of the arm sling was at
                                  28
                                                                                         40
                                   1   the request of custody staff or that the discontinuation of the spica splint was based on his race—

                                   2   does not prove that Defendant Thomas acted with deliberate indifference. Plaintiff has not met his

                                   3   burden of providing evidence from which a reasonable jury could conclude that “medically

                                   4   unacceptable under the circumstances” and that they embarked on this course in “conscious

                                   5   disregard of an excessive risk to [his] health.” See Toguchi, 391 F.3d at 1058-60. Plaintiff has not

                                   6   provided any evidence that all thumb injuries require the use of arm slings or spica splints for

                                   7   periods longer that he was allowed. He has not indicated that he has any medical training or that

                                   8   he is competent to speak to the proper care for an injured thumb. And even if Plaintiff could have

                                   9   provided the necessary evidence to show the need for the arm sling and spica splint, any claims of

                                  10   their premature discontinuation would amount only to negligence in providing treatment and does

                                  11   not support a claim of deliberate indifference. See Farmer, 511 U.S. at 835. Therefore, the Court

                                  12   finds that no reasonable trier of fact could conclude that Defendant Thomas purposefully acted
Northern District of California
 United States District Court




                                  13   with deliberate indifference to Plaintiff’s serious medical needs when he discontinued the arm

                                  14   sling and spica splint.

                                  15                        4) Claim Relating to Denial of Medical Care by Defendant Thomas on
                                                               February 24, 2015
                                  16
                                              Plaintiff claims that Defendant Thomas denied him medical care on February 24, 2015
                                  17
                                       when she ended the appointment abruptly and prevented him from “receiv[ing] adequate
                                  18
                                       instructions on how to care for his fractured thumb.” Dkt. 1 at 26. Plaintiff adds that Defendant
                                  19
                                       Thomas’s “assertion that [Plaintiff] was uncooperative, argumentative and loud during [the
                                  20
                                       February 24, 2015] follow-up visit was a mere pretext to cover up the fact that she never intended
                                  21
                                       to make sure Plaintiff received” the necessary instructions. Id. As mentioned above, Plaintiff also
                                  22
                                       originally argued that Defendant Thomas “discontinued [Plaintiff’s] health care appointment
                                  23
                                       prematurely in retaliation for the submission of Appeal [log no.] [PBSP] HC 15028879.” Dkt. 1 at
                                  24
                                       14. However, the Court need not further address Plaintiff’s retaliation claim because it has been
                                  25
                                       found to be unexhausted above.
                                  26
                                              Defendants argue that, contrary to Plaintiff’s allegation, “the facts show that [Defendant]
                                  27
                                       Thomas detailed her medical evaluation of Plaintiff, and she ordered additional treatment,
                                  28
                                                                                        41
                                   1   including two physical-therapy evaluations, and advised Plaintiff to continue active range of

                                   2   motion exercises.” Dkt. 52 at 27 (citing Feinberg Decl. ¶ 62, Ex. B at Shaw 092-094).

                                   3          The Court finds that Plaintiff’s self-serving and conclusory statements may be disregarded

                                   4   if not supported by any other evidence. See Rivera v. Nat’l R.R. Passenger Corp., 331 F.3d 1074,

                                   5   1078 (9th Cir. 2003) (“Conclusory allegations unsupported by factual data cannot defeat summary

                                   6   judgment.”). And conclusory allegations are insufficient to defeat summary judgment. Leer v.

                                   7   Murphy, 844 F.2d 628, 634 (9th Cir. 1988). Furthermore, Plaintiff has not established a triable

                                   8   issue of fact that Defendant Thomas acted with deliberately indifference during the February 24,

                                   9   2015 appointment. As mentioned above, Plaintiff argues that Defendant Thomas failed to give

                                  10   him adequate instructions on how to care for his fractured thumb. Dkt. 1 at 26. However, the

                                  11   record contradicts this because according to Defendant Thomas’s physician’s progress notes dated

                                  12   February 24, 2015, she did the following:
Northern District of California
 United States District Court




                                  13          (1) she read aloud Dr. Cross’s February 11, 2015 notes to Plaintiff explaining that repeat x-

                                  14   rays were ordered and physical therapy sessions were recommended until Dr. Cross reviewed the

                                  15   x-rays (Dkt. 52-6 at 123);

                                  16          (2) she explained to Plaintiff that Dr. Cross reviewed the x-rays on February 19, 2015 and

                                  17   wrote a report, stating in part as follows:

                                  18                  There is evidence of healing of fracture in this middle phalanx at the
                                                      IP [interphalangeal] joint. There is no change in alignment or position
                                  19                  and in my opinion looks like this is going to go on to healing with an
                                                      acceptable alignment that cannot be improved with surgical
                                  20                  intervention. He is to continue active range of motion with a repeat
                                                      x-ray in approximately one month. (Id. at 122-23);
                                  21
                                              (3) she advised Plaintiff to “continue active ROM [range of motion]” (Id. at 124); and
                                  22
                                              (4) she requested two “PT [physical therapy] visits” (Id.).
                                  23
                                       Thus, Plaintiff cannot create a triable issue of fact by simply misrepresenting what took place
                                  24
                                       during a medical examination, as the Court need not credit a party’s version of the facts that is
                                  25
                                       “blatantly contradicted by the record.” See Scott v. Harris, 550 U.S. 372, 380 (2007) (“When
                                  26
                                       opposing parties tell two different stories, one of which is blatantly contradicted by the record, so
                                  27
                                       that no reasonable jury could believe it, a court should not adopt that version of the facts for
                                  28
                                                                                         42
                                   1   purposes of ruling on a motion for summary judgment.”).

                                   2           Plaintiff cannot establish a triable issue of material fact that Defendant Thomas’s actions or

                                   3   plan of treatment did not advance a legitimate medical goal. Instead, as seen in the

                                   4   aforementioned summary of Defendant Thomas’s progress notes from Plaintiff’s February 24,

                                   5   2015 appointment, Defendant Thomas was working to address Plaintiff’s medical issue by

                                   6   relaying the latest findings by Dr. Cross pertaining to Plaintiff’s thumb and ordering the two

                                   7   physical therapy appointments. Therefore, Plaintiff has failed to provide evidence regarding an

                                   8   essential element of his Eighth Amendment claim against Defendant Thomas relating to and

                                   9   alleged denial of medical care during the February 24, 2015 appointment.

                                  10                        5) Claims Relating to the Denial of Physical Therapy Sessions, Further
                                                               Specialty Evaluations, or Reconstructive Surgery on His Thumb
                                  11
                                               Plaintiff claims that Defendants acted with deliberate indifference to his medical needs
                                  12
Northern District of California




                                       because he claims they denied him more physical therapy sessions (in addition to the two that
 United States District Court




                                  13
                                       were ordered), further specialty evaluations, and reconstructive surgery on his thumb. Pl. Decl.
                                  14
                                       ¶ 63.
                                  15
                                               Defendants argue that the undisputed admissible evidence shows “it was not medically
                                  16
                                       necessary for Plaintiff to obtain further specialty evaluations, reconstructive surgery on his thumb,
                                  17
                                       or hundreds of hours of physical therapy because his thumb injury had healed with an appropriate
                                  18
                                       and acceptable alignment.” Dkt. 52 at 22. Specifically, Defendants argue that the medical care
                                  19
                                       provided to Plaintiff included “four x-rays of [his] thumb (Feinberg Decl. ¶¶ 11, 15, 27, 30), three
                                  20
                                       orthopedic specialist consults and assessments (Id. ¶¶ 30, 31, 39), and two physical therapy visits
                                  21
                                       (Id. ¶ 32). Id. at 24. Thus, Defendants contend that “[c]ontrary to Plaintiff’s assertions, the
                                  22
                                       undisputed medical records show that none of the medical professionals have ever recommended
                                  23
                                       ‘hundreds of hours of intense physical therapy.’” Id. Defendants argue that their prescriptions,
                                  24
                                       wound care, and treatments were proper and necessary to allow Plaintiff’s thumb to heal with an
                                  25
                                       appropriate and acceptable alignment that could not be improved with surgical intervention. Dkt.
                                  26
                                       52 at 25 (citing Feinberg Decl. ¶ 68). Thus, in response to any need for more physical therapy,
                                  27
                                       further specialty evaluations, and reconstructive surgery, Defendants contend that Plaintiff’s
                                  28
                                                                                         43
                                   1   “disagreement with [their] medical decisions,” which “is nothing more than a difference of

                                   2   opinion and does not amount to a constitutional violation.” Id. (citing Franklin, 662 F.2d at 1344).

                                   3          The Court finds that Plaintiff’s subjective belief that it was “medically necessary” to grant

                                   4   his requests for more physical therapy sessions, further specialty evaluations, and reconstructive

                                   5   surgery on his thumb, see Pl. Decl. ¶ 63, does not prove that Defendants acted with deliberate

                                   6   indifference. Again, Plaintiff has not met his burden of providing evidence from which a

                                   7   reasonable jury could conclude that the treatment Defendants provided him was “medically

                                   8   unacceptable under the circumstances,” or that they chose this course in “conscious disregard of

                                   9   an excessive risk” to Plaintiff’s health. See Toguchi, 391 F.3d at 1058-60. For example, Plaintiff

                                  10   has not provided any evidence that all thumb injuries similar to his require extensive physical

                                  11   therapy sessions, further specialty evaluations, and reconstructive surgery. As mentioned above,

                                  12   he has not indicated that he has any medical training to make such a recommendation. Instead, the
Northern District of California
 United States District Court




                                  13   record shows no medical necessity for Plaintiff to obtain further specialty evaluations or

                                  14   reconstructive surgery on his thumb because the radiologists and Dr. Cross (the orthopedic

                                  15   specialist) concluded that Plaintiff’s x-rays indicated that his thumb injury had healed with an

                                  16   appropriate and acceptable alignment. See Feinberg Decl., Ex. B at Shaw 089-091. As to

                                  17   Plaintiff’s alleged need for “over one hundred hours of intense physical therapy sessions,” Dkt. 1

                                  18   at 15, he only bases such an allegation on “information and belief,” which is insufficient to raise

                                  19   an issue of material fact. See Taylor v. List, 880 F.2d 1040, 1045 n.3 (9th Cir. 1989) (To raise an

                                  20   issue of material fact, a statement must be made on personal knowledge, not on information and

                                  21   belief.). Therefore, the Court finds that no reasonable trier of fact could conclude that Defendants

                                  22   purposefully acted with deliberate indifference to Plaintiff’s serious medical needs when they

                                  23   denied his requests for more physical therapy sessions, further specialty evaluations, and

                                  24   reconstructive surgery on his thumb.

                                  25                        6) Claims Against Defendants Jacobsen and McLean
                                  26          Viewing the evidence in the light most favorable to Plaintiff, the Court finds there is no

                                  27   genuine dispute as to any material fact relating to Plaintiff’s claim of deliberate indifference

                                  28
                                                                                         44
                                   1   against Defendants Jacobsen16 and McLean based on their individual actions. These Defendants

                                   2   involvement with Plaintiff’s medical care was in reviewing two of Plaintiff’s health care appeals

                                   3   (log nos. PBSP HC 14028835 and PBPS HC 15028879) at the first level of review (Defendants

                                   4   Jacobsen) and at the second level of review (Defendant McLean). See Feinberg Decl. ¶¶ 54-56;

                                   5   McLean Decl. ¶ 4. As mentioned above, Defendant Jacobsen partially granted and partially

                                   6   denied Plaintiff’s first health care appeal (log no. PBSP HC 14028835) on January 30, 2015,

                                   7   noting that it was granted as to his request that the appeals process be completed without delay and

                                   8   denied as to his request for custody staff to honor the chrono that he wear his arm sling when

                                   9   being escorted in waist chains. McLean Decl, Ex. B. Specifically, Defendant Jacobsen explained

                                  10   that the chrono was only for the temporary use of an arm sling, and medical staff could only

                                  11   recommend physical/movement limitations—the use of waist chains was a custody decision. See

                                  12   id. Defendant McLean partially denied Plaintiff’s first health care at the second level of review on
Northern District of California
 United States District Court




                                  13   March 9, 2015. Id.

                                  14            On February 12, 2015, Defendant Jacobsen partially granted Plaintiff’s second appeal

                                  15   (PBPS HC 15028879) because the IUMC had approved a follow-up TeleMedicine Orthopedic

                                  16   visit, which was completed on February 11, 2015. McLean Decl., Ex. C. Defendant Jacobsen

                                  17   partially denied the appeal as to all other requests were denied upon noting, in part, that

                                  18   reconstructive surgery was not recommended by the orthopedic visit and that there was nothing

                                  19   medically inappropriate about the discontinuation of the sling or the splint. Id. On April 9, 2015,

                                  20   McLean partially granted Plaintiff’s second appeal as to the request that his grievance be

                                  21   processed without delay and denied it as to all other requests. Id.

                                  22          The record shows that Defendants Jacobsen and McLean did not provide Plaintiff with

                                  23   medical care and had no authority to provide him with appliances or accommodations that had

                                  24   been determined medically unnecessary by Plaintiff’s Primary Care Provider. McLean Decl. ¶ 3,

                                  25

                                  26          16
                                                  Defendant Jacobsen was also a member of the IUMC which reviewed requests for
                                  27   services related to Plaintiff’s thumb injury. See Feinberg Decl., Ex. B at Shaw 101-106.
                                       Defendant Jacobsen’s involvement in the IUMC decisions will be discussed separately below. See
                                  28   infra Part III.C. “Claims Against Members of IUMC.”

                                                                                         45
                                   1   Exs. B, C; Feinberg Decl. ¶ 55. Defendant McLean’s meaningful assessment of Plaintiff’s

                                   2   treatment included a report on Dr. Cross’s x-ray comparisons—noting evidence of healing of the

                                   3   fractured thumb joint, no change in alignment or position, and finding Plaintiff’s thumb was going

                                   4   to heal with an acceptable alignment that did not required surgical intervention. Id.

                                   5           None of the aforementioned actions by Defendants Jacobsen and McLean would lead a

                                   6   reasonable jury to find deliberate indifference to Plaintiff’s medical needs. In opposition, Plaintiff

                                   7   has failed to identify with reasonable particularity the evidence that precludes summary judgment.

                                   8   See Keenan, 91 F.3d at 1279. Therefore, Defendants Jacobsen and McLean are entitled to

                                   9   summary judgment on the deliberate indifference claim against them based on their involvement

                                  10   in the aforementioned grievance process.

                                  11                         7) Claims Related to the IUMC
                                  12           As mentioned above, during the relevant time frame—December 2014 through April
Northern District of California
 United States District Court




                                  13   2015—the IUMC met three times relating to Plaintiff’s medical care: on December 16, 2014,

                                  14   January 21, 2015, and March 4, 2015. Feinberg Decl. ¶ 66. The members of the IUMC were

                                  15   Defendants Risenhoover, Adam, Jacobsen, Ikegbu, Sayre, and Venes. Id. The record shows that

                                  16   Defendant Alpaugh documented the IUMC meetings and recommendations. Id. Plaintiff claims

                                  17   that the “actions and conduct of [the aforementioned Defendants] demonstrate deliberate

                                  18   indifference . . . .” Dkt. 1 at 23-24.

                                  19           First, Plaintiff’s aforementioned conclusory allegation against Defendant Alpaugh is that

                                  20   her actions “demonstrate deliberate indifference.” Id. However, the record indicates that this

                                  21   Defendant did not take part in any decisions making process and instead documented the IUMC

                                  22   meetings and recommendations. Feinberg Decl. ¶ 66. Plaintiff does not dispute this fact, and he

                                  23   makes no specific allegations against Defendant Alpaugh. Accordingly, it cannot be said that

                                  24   Defendant Alpaugh acted with deliberate indifference to Plaintiff’s medical needs when she

                                  25   documented the IUMC meetings and recommendations.

                                  26           Even if Defendant Alpaugh took part in the decision-making process and could be sued in

                                  27   the same capacity as the other aforementioned Defendants (based on their participation in the

                                  28   IUMC which reviewed the requests for services for Plaintiff’s medical care), Defendants argue
                                                                                         46
                                   1   that such a claim is without merit. Dkt. 52 at 24-25. Defendants point out that the undisputed

                                   2   facts show that the members of the IUMC review policy guidelines and discuss requests for

                                   3   specialty services. Id. at 24. They argue that the record shows that during each of the three

                                   4   relevant IUMC meetings, Plaintiff’s treatments were evaluated and approved by the members of

                                   5   the committee. Id. (citing Feinberg Decl. ¶ 67, Ex. B at Shaw 101-106). Defendants contend that

                                   6   no evidence exists showing that the IUMC denied Plaintiff care or treatment. Id. at 24-25.

                                   7   Instead, as mentioned above, Defendants argue that their prescriptions, wound care, and treatments

                                   8   were proper and necessary to allow Plaintiff’s thumb to heal with an appropriate and acceptable

                                   9   alignment that could not be improved with surgical intervention. Id. (citing Feinberg Decl. ¶ 68).

                                  10          Viewing the evidence in the light most favorable to Plaintiff, the Court finds there is no

                                  11   genuine dispute as to any material fact relating to his claim of deliberate indifference against the

                                  12   IUMC or any of the specific members named from the three relevant meetings on the December
Northern District of California
 United States District Court




                                  13   16, 2014, January 21, 2015, and March 4, 2015. See Feinberg Decl., Ex. B at Shaw 101-106.

                                  14   During the first two meetings on December 16, 2014 and January 21, 2015, the IUMC met to

                                  15   review Plaintiff’s medical records and approved the request of a total of two orthopedic

                                  16   evaluations of Plaintiff’s thumb. Id. at Shaw 101-104. At the third IUMC, on March 4, 2015,

                                  17   after further review of Plaintiff’s x-ray, the orthopedic surgeon’s determination that Plaintiff was

                                  18   not a surgical candidate, and noting Plaintiff was uncooperative with his PCP, the committee

                                  19   approved Defendant Thomas’s request for two visits to be evaluated by a physical therapist, who

                                  20   can teach her correct ROM [range of motion] [and] stretching post-injury.” Id. at 105-106.

                                  21   During each of the three IUMC meetings, Plaintiff’s treatments were evaluated and approved by

                                  22   the members of the committee. Id. at 101-106. There is no indication that the IUMC was

                                  23   otherwise aware that Plaintiff was facing a substantial risk of serious harm and disregarded that

                                  24   risk when they made any of their recommendations. Id.; see Farmer, 511 U.S. at 837. To the

                                  25   extent that Plaintiff’s claim could be construed to be that Defendants purposefully acted with

                                  26   deliberate indifference to Plaintiff’s serious medical needs when they denied his requests for more

                                  27   physical therapy sessions by only recommending two during the March 4, 2015 meeting, the Court

                                  28   has already found that no reasonable trier of fact could conclude that such a decision amounted to
                                                                                         47
                                   1   deliberate indifference. See supra Part II.C.b.5 “Claims Relating to the Denial of Physical

                                   2   Therapy Sessions, Further Specialty Evaluations, or Reconstructive Surgery on His Thumb.”

                                   3   Furthermore, even if the IUMC agreed with the opinions and recommendations based on the

                                   4   Sutter Coast Hospital Emergency Room records and the orthopedic surgeon’s evaluation (at the

                                   5   December 16, 2014) or those of Defendant Thomas (at the January 21, 2015 and March 4, 2015

                                   6   meetings), it does not establish deliberate indifference because a difference of medical opinion as

                                   7   to the need to pursue one course of treatment over another is insufficient, as a matter of law, to

                                   8   establish deliberate indifference. See Toguchi, 391 F.3d at 1058.

                                   9          Therefore, Defendants Risenhoover, Adam, Jacobsen, Ikegbu, Sayre, and Venes, and

                                  10   Alpaugh are entitled to summary judgment on the deliberate indifference claim against them based

                                  11   on their participation in the IUMC.

                                  12                        8) Summary
Northern District of California
 United States District Court




                                  13          Based on the evidence presented, Defendants have shown that there is no genuine issue of

                                  14   material fact with respect to Plaintiff’s deliberate indifference claim against them. See Celotex

                                  15   Corp., 477 U.S. at 323. In response, Plaintiff has failed to point to specific facts showing that

                                  16   there is a genuine issue for trial, id. at 324, or identify with reasonable particularity the evidence

                                  17   that precludes summary judgment, Keenan, 91 F.3d at 1279. Accordingly, Defendants are entitled

                                  18   to judgment as a matter of law as to Plaintiff’s Eighth Amendment claim against them. Id.;

                                  19   Celotex Corp., 477 U.S. at 323.

                                  20                    c. Qualified Immunity Defense
                                  21          As an alternative basis for summary judgment, Defendants contend that they are entitled to

                                  22   qualified immunity. Dkt. 52 at 28. Because the Court has found above that Plaintiff’s retaliation

                                  23   claim is unexhausted, it need not address Defendants’ alternative argument that they are entitled to

                                  24   qualified immunity as to that claim. Thus, the Court will only analyze Defendants’ alternative

                                  25   basis for summary judgment in relation to Plaintiff’s Eighth Amendment claim of deliberate

                                  26   indifference to his serious medical needs.

                                  27          “Qualified immunity shields an officer from suit when she makes a decision that, even if
                                  28
                                                                                          48
                                   1   constitutionally deficient, reasonably misapprehends the law governing the circumstances she

                                   2   confronted.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004). The issue of qualified immunity

                                   3   generally entails a two-step process, which requires the court to determine first whether the

                                   4   defendant violated a constitutional right, and then to determine whether that right was clearly

                                   5   established. Saucier v. Katz, 533 U.S. 194, 201-02 (2001).

                                   6          In Pearson v. Callahan, 555 U.S. 223 (2009), the Supreme Court modified the Saucier test
                                   7   and “gave courts discretion to grant qualified immunity on the basis of the ‘clearly established’
                                   8   prong alone, without deciding in the first instance whether any right had been violated.” James v.
                                   9   Rowlands, 606 F.3d 646, 650-51 (9th Cir. 2010) (discussing Saucier standard after Pearson). The
                                  10   relevant, dispositive inquiry in determining whether a right is clearly established is whether it
                                  11   would be clear to a reasonable officer that his conduct was unlawful in the situation he confronted.
                                  12
Northern District of California




                                       Saucier, 533 U.S. at 202; see, e.g., Estate of Ford v. Ramirez-Palmer, 301 F.3d 1043, 1049-50
 United States District Court




                                  13   (9th Cir. 2002) (court may grant qualified immunity by viewing all of the facts most favorably to
                                  14   plaintiff and then finding that under those facts the defendants could reasonably believe they were
                                  15   not violating the law). In the instant case, the Court has concluded that Plaintiff’s constitutional
                                  16   rights were not violated. Thus, viewing the record in the light most favorable to Plaintiff,
                                  17   Defendants prevail as a matter of law on their qualified immunity defense because the record
                                  18   establishes no Eighth Amendment violation. See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
                                  19   However, even if a constitutional violation occurred, these Defendants also remain entitled to
                                  20   qualified immunity as to each claim.
                                  21
                                              While Plaintiff’s right to be free from deliberate indifference to his serious medical needs
                                  22
                                       was clearly established in 2012, because it would not be clear to a reasonable prison health care
                                  23
                                       provider or correctional officer that Plaintiff should have been received any different medical care
                                  24
                                       or treatment to address his thumb, which healed appropriately. Again, differences in medical
                                  25
                                       opinions do not amount to constitutional violations. See Toguchi v. Chung, 391 F.3d at 1058,
                                  26
                                       1059-60. Accordingly, Defendants are entitled, as an alternative matter, to qualified immunity
                                  27
                                       with respect to Plaintiff’s aforementioned deliberate indifference claim.
                                  28
                                                                                         49
                                                         d. Request for Declaratory or Injunctive Relief
                                   1
                                              In his relief requested section, Plaintiff requests: (1) for injunctive relief to have his thumb
                                   2
                                       examined by a qualified physician; (2) to receive extensive physical therapy or “other follow-up
                                   3
                                       medical treatment to be evaluated by a medical practitioner with expertise in the treatment and
                                   4
                                       restoration of function of the interphalangeal [thumb] joint, and (3) to “carry out without delay the
                                   5
                                       treatment directed by such medical practitioner.” Dkt. 1 at 28.
                                   6
                                              Defendants argue Plaintiff’s request is barred by a pending class action, Plata v.
                                   7
                                       Schwarzenegger, No. C-01-1351-THE (N.D. Cal., filed April 5, 2001). See Dkt. 52 at 29-30. In
                                   8
                                       Plata, by stipulation filed June 13, 2002 and order dated the same date, the class therein was
                                   9
                                       defined as “consist[ing] of all prisoners in the custody of the CDC with serious medical needs,
                                  10
                                       except those incarcerated at [PBSP].” See Dkt. 68 at 5 in Case No. C 01-01351 TEH (N.D. Cal.
                                  11
                                       June 13, 2002) (Stipulation and Order for Injunctive Relief).17 However, the parties in Plata
                                  12
Northern District of California




                                       stipulated that prisoners at PBSP would be included within the Plata class, by stipulation filed
 United States District Court




                                  13
                                       June 6, 2008 and order dated the same date. See Dkt. 1228 at 1 and Dkt. 1237 at 1 in Case No. C-
                                  14
                                       01-01351 TEH (N.D. Cal. June 6, 2008) (Stipulation and Order Re Merger of Medical Health Care
                                  15
                                       at Pelican Bay State Prison).18
                                  16
                                              Separate individual suits may not be maintained for equitable relief from alleged
                                  17
                                       unconstitutional prison conditions where a class action lawsuit involving the same subject matter
                                  18
                                       is pending. See Crawford v. Bell, 599 F.2d 890, 892-93 (9th Cir. 1979); McNeil v. Guthrie, 945
                                  19
                                       F.2d 1163, 1165-66 (10th Cir. 1991); Gillespie v. Crawford, 858 F.2d 1101, 1103 (5th Cir. 1988)
                                  20
                                       (en banc). “Individual members of the class and other prisoners may assert any equitable or
                                  21
                                       declaratory claims they have, but they must do so by urging further action through the class
                                  22
                                       representative and attorney, including contempt proceedings, or by intervention in the class
                                  23
                                       action.” Gillespie, 858 F.2d at 1103. Because Plaintiff’s request for injunctive relief falls within
                                  24
                                       the subject matter of Plata, specifically, adequacy of medical care, it may not be maintained in the
                                  25

                                  26          17
                                                 A court may take judicial notice of public records. See Lee v. City of Los Angeles, 250
                                  27   F.3d 668, 689 (9th Cir. 2001).
                                              18
                                  28               See supra footnote 17.

                                                                                         50
                                   1   instant action. Accordingly, Plaintiff’s request for a preliminary injunction is DENIED.19

                                   2   IV.    CONCLUSION
                                   3          For the reasons outlined above, the Court orders as follows:

                                   4          1.      Plaintiff’s request for a continuance in order to oppose summary judgment under

                                   5   Rule 56(d) is DENIED. Dkt. 61.

                                   6          2.      Defendants’ motion for summary judgment is GRANTED as to all claims, and

                                   7   judgment will be entered in their favor. Dkt. 52. Specifically, Defendants’ motion for summary

                                   8   judgment is GRANTED on the merits of Plaintiff’s Eighth Amendment claim. And Defendants’

                                   9   motion for summary judgment is also GRANTED based on Plaintiff’s failure to exhaust

                                  10   administrative remedies as to his retaliation claim against Defendant Thomas. Thus, his retaliation

                                  11   claim is DISMISSED without prejudice to refiling after exhausting California’s prison

                                  12   administrative process. See McKinney, 311 F.3d at 1200-01.
Northern District of California
 United States District Court




                                  13          3.      The Clerk shall enter judgment, close the file, and terminate as moot any remaining

                                  14   pending motions.

                                  15          4.      This Order terminates Docket Nos. 52 and 61.

                                  16          IT IS SO ORDERED.

                                  17   Dated: January 10, 2019

                                  18                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27          19
                                                The Court’s determination that Plaintiff’s requests for injunctive relief is barred by the
                                  28   pending class action in Plata obviates the need for the Court to address Defendants’ alternative
                                       argument that such a request should be denied substantively. See Dkt. 52 at 29.
                                                                                        51
